Exhibit 10.1

EXECUTION COPY

 

 

 

SERVICING RIGHTS PURCHASE

AND TRANSFER AGREEMENT

among

BANCO POPULAR DE PUERTO RICO

Purchaser

and

R&G MORTGAGE CORP.

Seller

and

R&G FINANCIAL CORPORATION

Guarantor

Dated as of September 16, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

      2

Section 1.01

  

Definitions; General Interpretation Principles

   2

ARTICLE II - TRANSFER AND CONVEYANCE OF SERVICING RIGHTS

   13

Section 2.01

  

Agreement to Transfer the Servicing Rights

   13

Section 2.02

  

Purchase Price

   13

Section 2.03

  

Conditions to Purchaser’s Obligations

   15

Section 2.04

  

Conditions to Seller’s Obligations

   17

Section 2.05

  

Multiple Closings

   17

ARTICLE III - REPRESENTATIONS AND WARRANTIES

   18

Section 3.01

  

Representations and Warranties of the Seller

   18

Section 3.02

  

Representations and Warranties of the Purchaser

   24

ARTICLE IV - SERVICING TRANSFER PROCEDURES

   25

Section 4.01

  

Servicing Transfer Date

   25

Section 4.02

  

Notice Letters of Transfer

   28

Section 4.03

  

Statements

   29

Section 4.04

  

Payments and Notices Received By Seller After the Servicing Transfer Date

   29

Section 4.05

  

Service Bureau Cooperation

   29

Section 4.06

  

Treasury Department Reporting

   29

Section 4.07

  

Access to Information

   30

Section 4.08

  

Transfer Expenses

   30

ARTICLE V - ADDITIONAL AGREEMENTS

   30

Section 5.01

  

Mortgage Loan Substitutions and Repurchases

   30

Section 5.02

  

Annual Statement as to Compliance

   31

Section 5.03

  

Mortgage Insurance Payments

   32

Section 5.04

  

Execution and Delivery of Agreements

   32

Section 5.05

  

Other Covenants of Seller

   32

Section 5.06

  

Indemnification by Seller

   32

Section 5.07

  

Indemnification by Purchaser

   35

Section 5.08

  

Reserved

   36

Section 5.09

  

Copies of Certain Records

   36

Section 5.10

  

Conduct of Business Pending Closing

   37

Section 5.11

  

Litigation Support

   38

ARTICLE VI - TERMINATION

   39

Section 6.01

  

Termination

   39

 

i



--------------------------------------------------------------------------------

ARTICLE VII - GUARANTY OF SELLER’S OBLIGATIONS

   41

Section 7.01

  

Guaranty

   41

Section 7.02

  

Representations and Warranties of Guarantor

   41

ARTICLE VIII - MISCELLANEOUS PROVISIONS

   42

Section 8.01

  

Amendment

   42

Section 8.02

  

Governing Law

   42

Section 8.03

  

Intention of the Parties

   42

Section 8.04

  

Execution of Agreement

   42

Section 8.05

  

Notices

   42

Section 8.06

  

Exhibits and Schedules

   43

Section 8.07

  

Headings

   43

Section 8.08

  

Severability of Provisions

   43

Section 8.09

  

Non-Solicitation Waiver

   43

Section 8.10

  

Costs and Expenses

   43

Section 8.11

  

Entire Agreement, Successors and Assigns

   44

Section 8.12

  

Broker’s Fees and Commissions

   44

Section 8.13

  

Further Assurances

   44

Section 8.14

  

Survival

   44

Section 8.15

  

Reserved

   45

Section 8.16

  

No Solicitation

   45

Section 8.17

  

Reserved

   45

Section 8.18

  

Public Announcements

   45

Section 8.19

  

Bulk Transfer

   45

 

ii



--------------------------------------------------------------------------------

SERVICING RIGHTS PURCHASE AND TRANSFER AGREEMENT

This SERVICING RIGHTS PURCHASE AND TRANSFER AGREEMENT (this “Agreement”) is made
as of September 16, 2008, and is executed by and among R&G MORTGAGE CORP., a
Puerto Rico corporation (the “Seller”), R&G FINANCIAL CORPORATION, a Puerto Rico
corporation (the “Guarantor”), and BANCO POPULAR DE PUERTO RICO, a Puerto Rico
banking corporation (the “Purchaser”).

RECITALS

WHEREAS, the Seller currently acts as “Servicer” under each of the Third Party
Servicing Agreements (as defined herein) and, in that capacity, services the
residential mortgage loans on property located in the Commonwealth of Puerto
Rico under the Third Party Servicing Agreements (all such mortgage loans are
collectively referred to in these recitals as the “Mortgage Loans”);

WHEREAS, the Seller owns all Servicing Rights (as defined herein) with respect
to the Mortgage Loans, subject to the terms of the Third Party Servicing
Agreements;

WHEREAS, the Seller desires to sell and transfer the Servicing Rights, and the
Purchaser desires to be appointed as the “Servicer” under the Third Party
Servicing Agreements and to acquire, free and clear of all liens, claims,
encumbrances, defenses, and rights of set-off and recoupment, and otherwise in
accordance with the terms and conditions of this Agreement, and assume the
Servicing Rights and related obligations to the extent hereinafter provided and
following such transfer, the Purchaser shall be obligated to service the
Mortgage Loans in accordance with the terms and conditions of the Third Party
Servicing Agreements;

WHEREAS, the Seller has made certain Advances and Unrecovered Advances (as
defined herein) and the Seller desires to sell, and the Purchaser desires to
purchase, free and clear of all liens, claims, encumbrances, defenses, and
rights of set-off and recoupment, and otherwise in accordance with the terms and
conditions of this Agreement, the Advance Receivables (as defined herein);

WHEREAS, the Parties acknowledge that, pursuant to this Agreement, the Purchaser
will assume any and all obligations of Seller under the applicable Third Party
Servicing Agreement and the Investor Guidelines, subject to the Seller’s
covenants hereunder, including Seller’s covenants to reimburse and indemnify the
Purchaser as set forth in this Agreement; and

WHEREAS, the Seller is a wholly owned subsidiary of the Guarantor and in
consideration of the transactions contemplated under this Agreement, Guarantor
has agreed to jointly and irrevocably guarantee the obligations of Seller
pursuant to this Agreement to the extent set forth in Article VII of this
Agreement.

 

1



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the mutual agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Seller, the Purchaser and the Guarantor agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.01 Definitions; General Interpretation Principles.

(a) Unless otherwise defined elsewhere in this Agreement, whenever used in this
Agreement, the following words and phrases shall have the following meanings
specified in this Article:

(1) “Accepted Practices”: With respect to any Mortgage Loan and the Servicing
Rights, procedures (including collection procedures) that (i) comply with
applicable federal and Commonwealth law and (ii) are in accordance with the
practices of prudent mortgage banking institutions which service mortgage loans
of the same type as the Mortgage Loans in the Commonwealth.

(2) “Advance”: Any Delinquency Advance or Servicing Advance.

(3) “Advance Receivables”: With respect to each Mortgage Loan, the related
contract rights under the related Third Party Servicing Agreements to be
reimbursed for Advances made by the Seller as servicer thereunder (to the extent
not previously reimbursed for such Advances), including, without limitation, any
Unrecovered Advances.

(4) “Agreement”: This Servicing Rights Purchase and Transfer Agreement,
including all schedules, exhibits and supplements hereto and amendments hereof.

(5) “Ancillary Income”: All release fees, late payment charges, assumption fees,
insufficient fund charges, pay-off fees, commissions and administrative fees on
insurance, float and other similar fees collected from or assessed against the
Borrower in accordance with the terms of the applicable Third Party Servicing
Agreement, but excluding any fees on insurance due to R-G Insurance Corporation.

(6) “Anti-Money Laundering Laws”: Has the meaning ascribed to it in
Section 3.01(ee) hereof.

(7) “Assignment Agreement”: An assignment, conveyance and transfer of servicing
agreement, executed by the Seller, substantially in the form attached hereto as
Exhibit A, including an assignment, notice of transfer, endorsement or
equivalent instrument, sufficient under the laws of the Commonwealth to transfer
the Servicing Rights, including the respective Mortgage and the Mortgage Note,
to the extent such transfer may be required by the applicable Investor
Guidelines.

 

2



--------------------------------------------------------------------------------

(8) Reserved.

(9) “Borrower”: The individual(s) obligated to repay a Mortgage Loan.

(10) “Business Day”: A day of the week other than (a) Saturday or Sunday or
(b) a day on which banking institutions in the Commonwealth are authorized or
permitted under applicable law to be closed.

(11) “Buy-Down Funds”: The remaining amount of funds collected at the closing of
a Mortgage Loan to cover a portion of the Mortgage Payment for a stated term.

(12) “Closing Date”: Has the meaning set forth in Section 2.05 of this
Agreement.

(13) Reserved.

(14) “Collection Clearing Account”: An account or accounts maintained by the
Seller for the deposit of principal and interest payments or for the deposit of
property tax and insurance payments, all as received in respect of one or more
Mortgage Loans in accordance with the related Third Party Servicing Agreement,
whether designated as a principal and interest account, a property tax and
insurance account, a collection account, a custodial account, or otherwise.

(15) “Commonwealth”: The Commonwealth of Puerto Rico.

(16) “Custodial File”: With respect to an individual Mortgage Loan, the Mortgage
Loan Documents required to be held by a Custodian pursuant to the terms of the
related Third Party Servicing Agreement or a separate custodial agreement.

(17) “Custodian”: An entity, which may be the Purchaser, acting as Mortgage Loan
Document custodian pursuant to the terms of the related Third Party Servicing
Agreement to the extent listed in Schedule 1.01(a)(17) attached hereto.

(18) “Data Elements”: The information with respect to the Mortgage Loans for
each of the fields listed in Schedule 1.01(a)(18) attached hereto.

(19) “Delinquency Advance”: Any amount advanced in accordance with the terms of
a Third Party Servicing Agreement in connection with delinquent Monthly Payments
and reimbursable in accordance with the related Servicing Requirements.

(20) “Delinquent Mortgage Loan”: A Mortgage Loan in a Pool that becomes
delinquent in the Monthly Payment.

 

3



--------------------------------------------------------------------------------

(21) “Derivative Obligation”: Financial obligation based upon or derived from
another financial obligation pursuant to the Third Party Servicing Agreements,
including but not limited to options, swaps, interests only strips and similar
instruments or obligations.

(22) “Distribution Account”: A distribution or similar account as provided in
the related Third Party Servicing Agreements.

(23) “EDP”: Electronic data processing.

(24) Reserved.

(25) Reserved.

(26) Reserved.

(27) Reserved.

(28) “Escrow Account”: Each segregated account maintained by the Seller pursuant
to the terms of a Third Party Servicing Agreement established for the deposit of
Escrow Payments received in respect of one or more Mortgage Loans in accordance
with the related Servicing Requirements.

(29) “Escrow Agreement”: An agreement substantially in the form of Exhibit B.

(30) “Escrow Payments”: The amounts being held for payment of taxes, hazard
insurance premiums and other payments that have been escrowed by the Borrower
with the related mortgagee pursuant to any Mortgage Loan.

(31) “Excluded Mortgage Loans”: Any mortgage loan that (i) is a Foreclosed Loan;
(ii) as of the Closing Date the Monthly Payments of principal or interest
thereon receives a subsidy pursuant to Act No. 124 of December 10 of 1993, as
amended, and (x) such subsidy is not being currently paid by the trustee acting
as such pursuant to the terms of the applicable trust agreement, or (y) the
subsidy has been suspended without the consent of the Puerto Rico Housing
Finance Authority; (iii) as of the Closing Date, Seller’s obligation to
indemnify, repurchase or substitute has been triggered, in accordance with the
applicable Third Party Servicing Agreement and/or Investor Guidelines (whether
or not the Investor has demanded the indemnity, substitution or repurchase
thereof by Seller), and that has not been repurchased or substituted by Seller
or in respect of which Seller has not indemnified the Investor, except for the
Tagged Loans; (iv) as of the Closing Date does not comply with any required
insurance, guaranty or similar coverage under the applicable Third Party
Servicing Agreement and does not qualify for obtaining such insurance, guaranty
or similar coverage in accordance with Accepted Practices and applicable
Investor Guidelines; (v) is subject to an adjustable interest rate or any
similar variable interest rate (also known as “ARMs”); or (vi) is listed in
Schedule 1.01(a)(82) and Seller becomes obligated to repurchase during the
period between the date of this Agreement and the Closing Date.

 

4



--------------------------------------------------------------------------------

(32) “Executive Order”: Has the meaning ascribed to it in Section 3.01(ee)
hereof.

(33) “FHA”: The Federal Housing Administration or any successor.

(34) “FHLMC”: The Federal Home Loan Mortgage Corporation or any successor.

(35) “Final Advance Receivable Schedule”: The final Advance Receivable schedule
to be delivered by Seller to Purchaser three (3) Business Days after the Closing
Date, as provided in the Servicing Transfer Procedures, reflecting the amount of
each Advance Receivable as of the Closing Date. Said schedule shall reflect the
application of all Borrower payments received in the Collection Clearing Account
and any related lock-box account prior to the Closing Date.

(36) “Final Order”: An order of any court with jurisdiction over the Seller
(i) as to which the time to appeal or move to reconsider or modify such order
shall have expired and as to which no appeal or motion to reconsider or modify
such order, shall then be pending, or (ii) if an appeal or motion to reconsider
or modify such order shall have been filed or sought, either (A) no stay of the
order shall be in effect or (B) if such a stay shall have been granted, then
(1) the stay shall have been dissolved or (2) if an appeal has been filed, a
final order of the court having jurisdiction to hear such appeal shall have
affirmed the order and the time allowed to appeal from such affirmance or to
seek review or rehearing thereof shall have expired and the taking or granting
of any further hearing, appeal or petition for certiorari shall not be
permissible.

(37) “Foreclosed Loan”: A mortgage loan included in a Pool which has been
foreclosed prior to the Servicing Transfer Date.

(38) “GAAP”: United States generally accepted accounting principles established
by the Financial Accounting Standards Board as in effect from time to time.

(39) “GNMA”: The Government National Mortgage Association or any successor.

(40) “Governmental Authority”: Any entity, authority or body exercising, under
applicable laws, any executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
government authority, agency, department, board, commission or instrumentality
of the Commonwealth, of the United States of America, or of any political
subdivision, court or tribunal of any thereof.

 

5



--------------------------------------------------------------------------------

(41) “Guarantor”: R&G Financial Corporation, a Puerto Rico corporation and
parent company of the Seller.

(42) “Holdback Amount”: Has the meaning ascribed to it in Section 2.02(a)(3)
hereof.

(43) “Insurance Policy”: With respect to a Mortgage Loan, all of the Seller’s
right, title and interest under any of the hazard insurance, title insurance and
credit life insurance policies and certificates related to such Mortgage Loan.
References in this Agreement to hazard insurance shall be construed to include
flood insurance to the extent that flood insurance is required of a Mortgage
Loan pursuant to the Servicing Requirements.

(44) “Investor”: With respect to a Mortgage Loan, the Person that holds title or
is the beneficial owner of the Mortgage Loan subject to the Servicing Rights,
which may include FHLMC and GNMA, as applicable. The Investor for each Mortgage
Loan in a Pool shall be identified in the Mortgage Loan Schedule.

(45) “Investor Guidelines”: As applicable to a particular Mortgage Loan, the
rules and regulations set forth by an Investor, as outlined in their respective
selling and servicing guides, Third Party Servicing Agreement or other published
or written rules and regulations, as amended from time to time, including
project guidelines, setting forth the manner in which a Mortgage Loan shall be
originated, underwritten, sold and/or serviced.

(46) “Litigation”: A legal action (i) in foreclosure of a Mortgage Loan, or for
a deficiency thereunder, in which the sale of the mortgaged property in
foreclosure has been delayed by reason of the defense of such action by the
Borrower, or any other action commenced or pending in court, which involves the
Mortgage Loan (excluding class actions) and in which a court determines that
there has been a material adverse effect on the Borrower’s obligation to make
payments under the Mortgage Loan or the enforceability or priority of the
Mortgage or results in a material increase in the cost to service the Mortgage
Loan, in each case based on an action or omission of the Seller, or
(ii) identified in Schedule 5.11(a).

(47) “Losses”: Individually or collectively, any and all actual or direct
losses, liabilities, damages, interest, penalties, fines, expenses, and other
costs and expenses (including costs, expenses, legal fees and disbursements
incurred in the legal defense of a claim), to which a party shall have a right
to be indemnified hereunder.

(48) “Material Adverse Effect”: An event, circumstance, development, occurrence,
change or effect that would reasonably be expected to, individually or in the
aggregate, materially adversely affect (i) the ability of the Seller to perform
its obligations hereunder, (ii) the Purchaser’s ability to exercise the
Servicing Rights in connection with the Mortgage Loans, (iii) the Purchaser’s
obtaining the benefit of the Servicing Rights acquired hereunder, in the
Purchaser’s reasonable judgment, or (iv) the condition, financial or otherwise,
of the Servicing Rights or the Mortgage Loans.

 

6



--------------------------------------------------------------------------------

(49) “Monthly Payment”: The scheduled monthly payment of principal and interest
on a Mortgage Loan.

(50) “Mortgage”: With respect to each Mortgage Loan, the deed of mortgage or
other security instrument creating a first or second lien on fee simple real
property securing the payment of a Mortgage Note.

(51) “Mortgage File”: With respect to a particular Mortgage Loan, the file
containing the related Mortgage Loan Documents, which shall be deemed to include
the Mortgage Loan Documents Seller may deliver in electronic form.

(52) “Mortgage Insurance”: The mortgage insurance policies issued by the
Mortgage Insurance Providers pertaining to certain of the Mortgage Loans.

(53) “Mortgage Insurance Providers”: Collectively, Mortgage Guaranty Insurance
Company and any other provider of Mortgage Insurance, and their successors and
assigns.

(54) “Mortgage Insurance Provider Consents”: As to the applicable Mortgage
Loans, a letter from each of the Mortgage Insurance Providers consenting to the
transfer of Servicing Rights as to those Mortgage Loans, if required by the
terms of the Mortgage Insurance.

(55) “Mortgage Interest Rate”: The annual rate of interest borne on a Mortgage
Note with respect to each Mortgage Loan.

(56) “Mortgage Loan”: An individual mortgage loan which is subject to this
Agreement and a Third Party Servicing Agreement and identified on the Mortgage
Loan Schedule; provided, however, that the Excluded Mortgage Loans included in
any Pool shall not be subject to this Agreement and, thus no such loan shall be
included in the Mortgage Loan Schedule. Any Excluded Mortgage Loan included in
the Mortgage Loan Schedule shall be deemed deleted for purposes of this
Agreement, except to the extent of Seller’s obligations hereunder as to such
Excluded Mortgage Loans.

(57) “Mortgage Loan Documents”: All documents which are normally required by the
Investors or delivered in connection with a Mortgage Loan in accordance with the
Investor Guidelines or any applicable law or regulation, including, without
limitation, the following documents pertaining to each Mortgage Loan, which
shall be delivered in original form, in those cases where Seller is the
custodian of such documents for the Investor, and copies thereof in all other
cases (and which may be delivered in electronic form in the case of items g.
through i.):

a. the Mortgage Note (or a lost note affidavit, if applicable), including all
riders thereto, bearing all intervening endorsements necessary to show a
complete chain of endorsements from the original payee, via original signature,
if previously endorsed, signed in the name of the last endorsee by a duly
qualified officer of the last endorsee. If the Mortgage Loan was acquired by the
last endorsee in a merger,

 

7



--------------------------------------------------------------------------------

the endorsement must be by “[name of last endorsee], successor by merger to
[name of predecessor]”. If the Mortgage Loan was acquired or originated by the
last endorsee while doing business under another name, the endorsement must be
by “[name of last endorsee], formerly known as [previous name]”;

b. a guaranty executed in connection with the Mortgage Note, if any;

c. if the Mortgage has been recorded with the Puerto Rico Property Registry, a
recorded certified copy of the deed of Mortgage, bearing the recordation
certification signed by a Registrar of the Property of the Puerto Rico Registry,
provided that the same is available or, if the Mortgage has been presented for
recording but is still pending recordation or a certified copy of the deed of
Mortgage, as described above, is not available, a simple copy of the deed of
Mortgage, with an original or copy of the presentation minute or presentation
slip evidencing presentation of the Mortgage before the appropriate section of
the Puerto Rico Property Registry duly stamped or any other evidence of filing
thereof (and the Seller shall deliver the certified copy of the recorded
Mortgage bearing the recording certification signed by the Registrar of the
Property Registry promptly upon its availability);

d. all assumptions, modification, written assurance, substitution, consolidation
or extension agreements, with evidence of recording thereon, if required by
Accepted Practices;

e. if the Mortgage Note, the Mortgage, or any other related document has been
signed by a Person on behalf of the Mortgagor, the power of attorney or other
instrument that authorized and empowered such Person to sign;

f. the mortgagee title insurance policy or, if the mortgagee title insurance
policy has not been issued, the irrevocable commitment to issue the same;

g. the hazard insurance policy and the flood insurance policy, as applicable,
or, if the hazard insurance policy and the flood insurance policy have not been
issued, the irrevocable commitment to issue the same;

h. the Mortgage Insurance certificates, as applicable; and

i. the property appraisal with pictures issued in connection with the Mortgage
Loan.

(58) “Mortgage Loan Schedule”: The schedule of Mortgage Loans arranged by Pool,
which schedule shall set forth, as of the Closing Date, each of the Data
Elements, which shall be delivered by Seller to Purchaser not later than three
(3) Business Days after the Closing Date.

 

8



--------------------------------------------------------------------------------

(59) “Mortgage Note”: The original executed negotiable note of a Borrower
secured by a Mortgage.

(60) “Mortgaged Property”: The underlying real property located in the
Commonwealth securing repayment of a Mortgage Note.

(61) “OFAC Regulations”: Has the meaning ascribed to it in Section 3.01(ee)
hereof.

(62) “Person”: Any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government agency or political subdivision
thereof.

(63) “Pool”: With respect to a Third Party Servicing Agreement, all of the
Mortgage Loans subject to such Third Party Servicing Agreement.

(64) Reserved.

(65) “Preliminary Mortgage Loan Schedule”: The Mortgage Loan Schedule to be
delivered by Seller to Purchaser not fewer than five (5) Business Days prior to
Closing, setting forth the Data Elements.

(66) “Prepayment Penalty”: With respect to each Mortgage Loan, if applicable,
the penalty or premium to be paid by the related Borrower if such Borrower
prepays, either in whole or part, such Mortgage Loan, as provided in the related
Mortgage or Mortgage Note.

(67) “Pricing Percentage”: A percentage equal to sixty-five basis points
(0.65%).

(68) “Purchase Price”: The amount payable by Purchaser to the Seller as
consideration for the transfer of the Servicing Rights, as provided in
Section 2.02 of this Agreement.

(69) “Purchaser”: Banco Popular de Puerto Rico, a Puerto Rico banking
corporation, and its successors in interest.

(70) “Recourse Obligation”: The obligation to repurchase or to indemnify an
Investor in connection with any Mortgage Loan pursuant to the terms of a Third
Party Servicing Agreement as a result of such Mortgage Loan becoming a
Delinquent Mortgage Loan, which would entitle the Investor to demand the
repurchase of or indemnity in connection with such Mortgage Loan. The fact that
any of the Mortgage Loans may have been classified by an Investor as
“non-recourse” because of the existence of any pool insurance policy shall not,
for purposes of this Agreement, remove any obligation related to such Mortgage
Loan from the definition of Recourse Obligation. The Mortgage Loans subject to
Recourse Obligations are set forth in Schedule 1.01(a)(70), which will be
delivered on the date of this Agreement and updated as of the Closing Date.

 

9



--------------------------------------------------------------------------------

(71) “Recourse Obligation Reimbursement Rights”: The right of Purchaser pursuant
to Section 5.01(b) of this Agreement to be reimbursed from having been required
to repurchase or indemnify the Investor.

(72) “Reimbursement Amount”: With respect to a Mortgage Loan referred to in
Section 2.02(e), an amount equal to the Pricing Percentage multiplied by the
outstanding principal balance of such loan as of the date specified in
Section 2.02(e).

(73) “Remittance Date”: With respect to each Third Party Servicing Agreement,
the date each month on which the servicer is required pursuant to such Third
Party Servicing Agreement to direct the deposit of monthly collections and
related amounts with respect to the Mortgage Loans from the related Collection
Clearing Account into the related Distribution Account, in each case held in the
name of the related Investor.

(74) “RESPA”: The Real Estate Settlement Procedures Act, as amended from time to
time.

(75) “Seller”: R&G Mortgage Corp., a Puerto Rico corporation, and its successors
in interest.

(76) “Servicing Advances”: Any amounts advanced, other than Delinquency
Advances, in accordance with the terms of a Third Party Servicing Agreement in
connection with the payment of taxes, insurance, protective expenses or
otherwise made with respect to a Mortgage Loan and reimbursable in accordance
with the related Servicing Requirements or Investor Guidelines.

(77) “Servicing Fee”: With respect to each Mortgage Loan, the monthly servicing
fee payable to the Seller, and to be payable to the Purchaser, under the Third
Party Servicing Agreement related to such Mortgage Loan, as consideration for
servicing the Mortgage Loan, which fee is specified on the Mortgage Loan
Schedule and in the related Third Party Servicing Agreement.

(78) “Servicing Requirements”: With respect to each Mortgage Loan, the
applicable provisions of the related Third Party Servicing Agreement with
respect to the servicing, control and administration of such Mortgage Loan.

(79) “Servicing Rights”: All of the Seller’s rights, title and interest in and
to the servicing of the Mortgage Loans, and all rights and obligations under
each applicable Third Party Servicing Agreement or Investor Guideline, including
all rights to receive or retain amounts in respect of Servicing Fees, Ancillary
Income, reimbursement for Advances, Advance Receivables or other expenses and
costs, and investment earnings or other benefits from positive account balances,
together with all Collection Clearing Account balances, Escrow Account balances,
Distribution Account balances, Buy-Down Funds, the Mortgage Files, contract
rights, incidental income and benefits to the extent payable to the Seller, and
exclusive rights to possession and use of servicing files, servicing documents,
servicing records, data tapes, computer records and

 

10



--------------------------------------------------------------------------------

other information directly or indirectly related thereto, including, without
limitation, Insurance Policies, all as provided under the Third Party Servicing
Agreements; and including all other rights pertaining to the past, present or
prospective servicing of the Mortgage Loans, subject in each case to any
applicable Investor Guideline; all custodial rights of Seller to service the
Escrow Payments, Escrow Accounts, Custodial File, and any custodial account, or
any accounts and payments with respect to the Mortgage Loans, or the Mortgaged
Property, including the rights to retain any interest income thereon and
earnings relating thereto in accordance with applicable law; and all rights,
power and privileges, incidental to the foregoing.

(80) “Servicing Transfer Date”: Effective as of 12:01 a.m. of the day
immediately following the applicable Closing Date.

(81) “Servicing Transfer Procedures”: The servicing transfer procedures approved
by the parties and attached hereto as Schedule 1.01(a)(81).

(82) “Tagged Loans”: Those Mortgage Loans listed in Schedule 1.01(a)(82) that
(i) Seller was obligated to repurchase pursuant to Recourse Obligations prior to
the date of this Agreement but FHLMC did not require Seller to repurchase
because the Mortgage Loan ceased to satisfy the applicable repurchase criteria,
(ii) are not required by FHLMC to be repurchased by Seller as of the date of
this Agreement, and (iii) remain subject to repurchase pursuant to Recourse
Obligations to the extent the conditions for such repurchase are satisfied after
the Closing Date; provided, that those Mortgage Loans listed in Schedule
1.01(a)(82) that Seller becomes obligated to repurchase during the period
between the date of this Agreement and the Closing Date shall not be classified
as Tagged Loans for purposes of this Agreement. For purposes of this Agreement,
Schedule 1.01(a)(82) will also identify the Tagged Loans that are subject to the
holdback provision set forth in Section 2.02(a)(3). Schedule 1.01(a)(82) shall
be updated as of the Closing Date.

(83) “Third Party Consents”: Written consents from third parties consenting to
the transfer of the Servicing Rights from Seller to Purchaser as required
pursuant to any Third Party Servicing Agreement requiring such consent in order
for Purchaser to substitute Seller as servicer or for Purchaser to become
successor servicer in connection with the Mortgage Loans subject to the
Servicing Rights being transferred pursuant to this Agreement, including,
without limitation, any consent required from an Investor as required by the
applicable Investor Guideline or from any other Person.

(84) “Third Party Servicing Agreement”: The pooling and servicing agreements and
sale and servicing agreements identified on Schedule 1.01(a)(84) hereto and any
related agreements pursuant to which the Mortgage Loans are serviced in each
case, as such agreements are amended and restated, but excluding any Derivative
Obligations related thereto. The parties may mutually agree in writing to amend
Schedule 1.01(a)(84) at any time prior to a Closing Date.

(85) Reserved.

 

11



--------------------------------------------------------------------------------

(86) “Treasury Department”: The Puerto Rico Department of the Treasury.

(87) “Unacceptable Condition”: Any condition, commitment or requirement imposed
in connection with any Third Party Consent in order to consummate the
transaction contemplated in this Agreement that in the Purchaser’s reasonable
judgment would materially adversely affect the economic bargain with respect to
the related Third Party Servicing Agreement. For the avoidance of doubt, any
condition or commitment imposed by an Investor in connection with a Third Party
Consent that would require Purchaser to provide a guaranty from any Person or to
maintain collateral as security for its Recourse Obligations under the related
Third Party Servicing Agreement shall be deemed to constitute an “Unacceptable
Condition” for purposes of this Agreement.

(88) “Unrecovered Advances”: Those Advances made by or on behalf of the Seller
for which the Seller or any other party has not been reimbursed and for which
the Seller is entitled to reimbursement pursuant to the Third Party Servicing
Agreements, which have been documented in sufficient detail so as to allow the
Purchaser to determine the date and nature of each such Advance, and which
Advances are free and clear of any lien and were not made by the Seller through
borrowings from the related Collection Clearing Account.

(b) For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

(1) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular;

(2) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with GAAP;

(3) references herein to “Articles,” “Sections,” “Subsections,” “Paragraphs,”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

(4) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(5) the words “herein,” “hereof,” “hereunder,” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

(6) the term “include” or “including” shall mean without limitation by reason of
enumeration; and

 

12



--------------------------------------------------------------------------------

(7) the term “knowledge” shall mean the actual knowledge of the principal
executive officers of Seller or Purchaser, as the case may be, and the officers
of Seller or Purchaser primarily responsible for their servicing operations.

ARTICLE II

TRANSFER AND CONVEYANCE OF SERVICING RIGHTS

Section 2.01 Agreement to Transfer the Servicing Rights.

(a) Subject to the terms and conditions set forth in this Agreement, (i) the
Seller shall transfer, assign, convey and set over to the Purchaser as of the
Closing Date, the Servicing Rights and its rights to reimbursement with respect
to the Advance Receivables, free and clear of all liens, claims, encumbrances,
defenses and rights of set-off and reimbursement, except as provided in this
Agreement, and (ii) the Purchaser shall assume the Servicing Rights, obligations
and responsibility for servicing each Mortgage Loan (including all
representations and warranties of Seller under the applicable Third Party
Servicing Agreement or Investor Guidelines), and the Recourse Obligations
accruing after the Closing Date with respect to the loans listed in Schedule
1.01(a)(70) and the Tagged Loans listed in Schedule 1.01(a)(82) in accordance
with the terms of each related Third Party Servicing Agreement and Investor
Guidelines. Notwithstanding the foregoing, the Purchaser is not assuming any of
the Seller’s liabilities, or any of Seller’s obligations to repurchase or
indemnify pursuant to the Recourse Obligations triggered prior to the Closing
Date (except for the Recourse Obligations with respect to the Tagged Loans).
From and after the Servicing Transfer Date, the Purchaser shall, except as
otherwise provided in this Agreement, have full power and authority, acting
alone, to do any and all things in connection with the servicing and
administration of the Mortgage Loans that the Purchaser may deem necessary or
desirable, consistent with the terms of this Agreement and the Servicing
Requirements. On and after the Servicing Transfer Date, the Purchaser shall be
responsible for all Advances required under the Servicing Requirements and shall
fulfill the Recourse Obligations in accordance with the provisions of the Third
Party Servicing Agreements.

(b) In connection with the transfer of the Servicing Rights to the Purchaser and
assumption of servicing obligations by the Purchaser, the Purchaser shall be
entitled to retain all Servicing Fees and Ancillary Income collected on or after
the Servicing Transfer Date as servicing compensation to the extent provided in
each Third Party Servicing Agreement.

Section 2.02 Purchase Price.

(a) In full consideration for the purchase and transfer of the Servicing Rights
and the Advance Receivables to Purchaser, and subject to the terms and
conditions of this Agreement, the Purchaser shall pay to the Seller an amount
equal to the sum of (i) the Pricing Percentage multiplied by the aggregate
outstanding principal balance of the Mortgage Loans as of the Closing Date as
reflected in the Mortgage Loan Schedule and (ii) seventy percent (70%) of the
aggregate amount of Advance Receivables as of the Closing Date as reflected on
the Final Advance Receivable Schedule; provided, however, that Mortgage Loans
that are one hundred and twenty (120) days or more delinquent shall not be
included for purposes of the computation of the Purchase Price.

 

13



--------------------------------------------------------------------------------

The Purchase Price will be paid as follows:

(1) Within five (5) Business Days after the Closing Date, Purchaser shall pay to
Seller a sum equal to: (i) ninety five percent (95%) of the amount determined
pursuant to Section 2.02(a)(i) above minus (x) the amount required to satisfy in
full Seller’s repayment obligation to Purchaser under that certain Credit
Agreement, dated November 26, 2003, as amended, secured by the Servicing Rights
over the Mortgage Loans owned by GNMA, the retention of which shall constitute
payment in full of any and all of Seller’s obligations to Purchaser thereunder,
and (y) the Holdback Amount; plus (ii) the full amount determined pursuant to
Section 2.02(a)(ii) above. The amounts identified in (1)(x) and (y) above shall
be deducted from the Purchase Price payable at the FHLMC Closing (as defined
below).

(2) The remaining balance of the Purchase Price (excluding the Holdback Amount)
shall be paid on a quarterly basis to Seller, on the first Business Day of each
calendar quarter (commencing on the first Business Day of the calendar quarter
immediately succeeding the Servicing Transfer Date), on a pro-rata basis upon
the percentage of the Mortgage Files that Purchaser has determined to be
complete in all material respects in accordance with Accepted Practices;
provided, that the Purchaser shall have reviewed all Mortgage Files and notified
the Seller of any missing Mortgage Loan Documents no later than nine (9) months
after the corresponding Servicing Transfer Date. The foregoing shall not relieve
Seller of its obligation to provide Purchaser with a missing Mortgage Loan
Document required to be delivered pursuant to this Agreement. For purposes of
this paragraph, a Mortgage File that includes items a. through h. of the
definition of Mortgage Loan Documents shall be deemed to be complete in all
material respects.

(3) The Purchaser shall be entitled to retain an amount equal to fifteen percent
(15%) of the unpaid principal balance as of the Closing Date of the Tagged Loans
identified in Schedule 1.01(a)(82) as subject to holdback (the “Holdback
Amount”). Within five (5) Business Days after the second (2nd) anniversary of
the FHLMC Closing (as defined below), the Purchaser shall pay the Seller an
amount, if any, equal to: (i) the Holdback Amount minus (ii) the amount of any
charge-off the Purchaser is required to make pursuant to the Federal Financial
Institutions Examination Council Uniform Retail Credit Classification and
Account Management Policy, dated June 12, 2000 (SR letter 00-8) as may be
amended from time to time, due to an indemnity related to or the repurchase of a
Tagged Loan identified in Schedule 1.01(a)(82) as subject to holdback. The
Purchaser’s determination regarding a charge-off as provided herein shall be
conclusive and binding on the parties in the absence of manifest error. The
Purchaser shall provide to the Seller reasonable documentary evidence consistent
with the Purchaser’s usual business practice in documenting its determination of
charge-offs under SR letter 00-8, to support any deductions made to the Holdback
Amount concurrently with such payment.

 

14



--------------------------------------------------------------------------------

(b) The amounts payable by Purchaser to Seller pursuant to Section 2.02(a)(2)
shall not bear any interest, and, except as otherwise provided herein, shall not
be subject to set-off, withholding or any similar reduction in respect of claims
of Purchaser against Seller arising in connection with the transactions
contemplated under this Agreement.

(c) The Purchase Price shall be paid by the Purchaser by wire transfer of
immediately available funds to the account or accounts specified by the Seller.

(d) To the extent permitted by the applicable Third Party Servicing Agreements,
the Purchaser shall be entitled to retain the full amount of any reimbursements
or recoveries with respect to any Advances that are received following the
Servicing Transfer Date.

(e) After the Servicing Transfer Date, Seller agrees to reimburse Purchaser, in
the manner set forth in the Servicing Transfer Procedures, an amount equal to
the Reimbursement Amount with respect to Mortgage Loans that are fully repaid
and cancelled by the respective Borrower or Borrowers during a period of one
(1) year from the Servicing Transfer Date which Mortgage Loans are replaced by
mortgage loans originated by Seller as a result of Seller’s breach of
Section 8.16 of this Agreement. In such case, the Reimbursement Amount shall be
calculated as of the date of cancellation of such Mortgage Loan.

(f) Seller shall transfer to Purchaser, by wire transfer of immediately
available funds within two (2) Business Days after the Servicing Transfer Date,
the Buy-Down Funds and all account balances in the Collection Clearing Accounts,
Escrow Accounts, and Distribution Accounts.

(g) In order to secure Seller’s obligations under Section 5.06 of this
Agreement, the Purchaser and the Seller will enter into the Escrow Agreement.
The escrow amount shall be Five Million Dollars ($5,000,000) (the “Escrow
Amount”). The Escrow Agreement will terminate on November 30, 2010 and all funds
remaining on deposit therein, plus interest thereon, will be disbursed to
Seller; provided, however, that if there are any unresolved claims for
indemnification by the Purchaser outstanding on such termination date, then the
Escrow Agreement will continue in effect and funds equal to the amount of such
unresolved claim for indemnification will remain in escrow until such claims are
finally resolved.

Section 2.03 Conditions to Purchaser’s Obligations.

The Purchaser’s obligations to consummate its purchase of any of the Servicing
Rights and any of the Advance Receivables pursuant to this Agreement and
otherwise perform its obligations under this Agreement are subject to the
satisfaction or waiver of the following conditions on or prior to the date
specified below or, if not specified, on or prior to each Closing Date:

(a) The Seller shall have performed in all material respects all of its
covenants and agreements contained herein which are required to be performed by
it;

 

15



--------------------------------------------------------------------------------

(b) All of the representations and warranties of the Seller contained in
Section 3.01 of this Agreement shall be true and correct in all material
respects;

(c) There shall have been no Material Adverse Effect with respect to the Pool or
Pools subject to purchase at the applicable Closing Date;

(d) The Purchaser shall have received in escrow, or the Purchaser’s attorneys
shall have received in escrow, each of the documents specified in this
Section 2.03, duly executed by all signatories other than the Purchaser, as
required by the respective terms thereof;

(e) The Purchaser shall have received copies of the Third Party Consents, any
Mortgage Insurance Provider Consents and all other authorizations, consents,
notices (including, without limitation, notices to Custodians advising of the
transfer of the Servicing Rights) and approvals required under the terms of each
Third Party Servicing Agreement, each in form and substance reasonably
satisfactory to the Purchaser, none of which shall be subject to an Unacceptable
Condition;

(f) The Purchaser shall have received true copies of the Third Party Servicing
Agreements, and any amendments and all ancillary documents related thereto,
executed by all parties thereto;

(g) The Purchaser shall have received any and all other customary documents as
the Purchaser shall have reasonably determined to be necessary or desirable to
effectuate the intent and purposes of this Agreement and to consummate the
transaction contemplated hereby;

(h) The Seller shall have settled and fulfilled any liability or obligation
described in Section 4.01(a);

(i) A duly executed Escrow Agreement shall have been delivered to Purchaser;

(j) A duly executed Assignment Agreement shall have been delivered to the
Purchaser;

(k) All fees (including reasonable attorneys’ fees and expenses) owed to the
Custodians or any third party under the related Third Party Servicing Agreements
and incurred in connection with the transactions contemplated hereunder shall
have been paid as of the Servicing Transfer Date;

(l) The Seller shall have delivered to the Purchaser all powers of attorney
reasonably necessary in order for the Purchaser to service the Mortgage Loans
pursuant to the Third Party Servicing Agreements;

(m) The Seller shall have delivered to the Purchaser the Preliminary Mortgage
Loan Schedule and the Mortgage Loan Schedule as of the dates required;

 

16



--------------------------------------------------------------------------------

(n) The Purchaser shall have received the Final Advance Receivables Schedule.

(o) Reserved;

(p) The Purchaser shall have received certificates of corporate resolution of
the Seller and Guarantor approving the execution and delivery of this Agreement;

(q) The Purchaser shall receive a certificate, signed by an executive officer of
Seller, dated the Closing Date, certifying the matters set forth in (a), (b) and
(c) above; and

(r) Servicing of the Mortgage Loans shall have been transferred to the Purchaser
by the Seller as of the Servicing Transfer Date, in accordance with the
Servicing Transfer Procedures and this Agreement.

In the event any of the conditions set forth in this Section 2.03 are not
satisfactory to Purchaser in all material respects, Purchaser shall be entitled
to terminate its obligations hereunder in accordance with Section 6.01.

Section 2.04 Conditions to Seller’s Obligations.

The Seller’s obligation to consummate the sale of any of the Servicing Rights
and any of the Advance Receivables to the Purchaser pursuant to this Agreement
is subject to the satisfaction or waiver on or prior to the Closing Date of the
following conditions:

(a) The Purchaser shall have performed in all material respects all of its
covenants and agreements contained herein which are required to be performed by
it, including payment of the Purchase Price in accordance with the terms of
Section 2.02;

(b) All of the representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects; and

(c) A duly executed Assignment Agreement shall have been delivered to the
Seller.

Section 2.05 Multiple Closings. The parties agree and acknowledge that they may
be unable to transfer the Servicing Rights and Advance Receivables to all Pools
on a single closing date. The parties agree to consummate the purchase and sale
of the Servicing Rights and the related Advance Receivables with respect to the
Mortgage Loans owned by an Investor on the dates set forth below or on such
other dates as the parties may mutually agree in writing (each a “Closing
Date”); provided, that the first Closing Date shall not occur prior to the date
that is sixty (60) days after the execution of this Agreement. The parties agree
that the first Closing may only include the Mortgage Loans owned by FHLMC (the
“FHLMC Closing”) if: (i) on or prior to such first Closing Date, the Seller and
the Purchaser shall have received the Third Party Consent necessary to transfer
the Servicing Rights of the Mortgage Loans owned by GNMA; (ii) such

 

17



--------------------------------------------------------------------------------

consent is not subject to an Unacceptable Condition; and (iii) Seller has no
knowledge that such consent may be revoked or retired prior to the date
scheduled for the closing of the transfer of the Servicing Rights of the
Mortgage Loans owned by GNMA (the “GNMA Closing”). The FHLMC Closing shall occur
on November 15, 2008, or on such date on which the conditions set forth in
Section 2.03 shall be satisfied or waived (any such waiver by the party entitled
to the benefit of such condition). The GNMA Closing shall take place no later
than the last day of the month in which the FHLMC Closing occurs. In the event
of multiple Closing Dates, the Purchase Price shall be determined as set forth
in Section 2.02 of this Agreement and based on the principal amount of the
Mortgage Loans and the related Advance Receivables in each Pool being sold on a
Closing Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties of the Seller. The Seller represents
and warrants to the Purchaser as of the Closing Date:

(a) Except as set forth in Schedule 3.01(a), Seller is a corporation, duly
organized, validly existing, and in good standing under the laws of the
Commonwealth. Except as set forth in Schedule 3.01(a), Seller has in full force
and effect (without notice of possible suspension, revocation or impairment) all
applicable qualifications, permits, approvals, licenses, and registrations to
conduct its business and activities to the extent necessary to ensure its
ability to service the Mortgage Loans and to perform any of its other
obligations under the Third Party Servicing Agreements, this Agreement, the
Escrow Agreement and the Assignment Agreement in accordance with the terms
thereof.

(b) The Seller has the requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement, the Assignment Agreement and the Escrow
Agreement and to perform all its obligations hereunder. The execution, delivery
and performance of this Agreement, the Assignment Agreement and the Escrow
Agreement by the Seller and consummation of the transactions contemplated by
this Agreement, the Assignment Agreement and the Escrow Agreement has been duly
and validly authorized by all necessary corporate or other action of Seller, and
this Agreement, the Assignment Agreement and the Escrow Agreement have been duly
and validly executed and delivered by the Seller and is valid and enforceable
against the Seller in accordance with its terms, except as such enforceability
may be subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and to general principles of equity.

(c) Except for the approvals and notices set forth in Schedule 3.01(c), no
consent, approval, authorization or order of any court, governmental agency, or
body is required for the execution, delivery and performance by the Seller of,
or compliance by the Seller with, this Agreement, the Assignment Agreement, the
Escrow Agreement, or the consummation of the transactions contemplated hereby.
Except for the Third Party

 

18



--------------------------------------------------------------------------------

Consents, no consent or approval of, or notice to, any Person is required for
the execution, delivery and performance by the Seller of the transactions
contemplated by this Agreement, the Assignment Agreement and the Escrow
Agreement. None of the execution and delivery of this Agreement, the Assignment
Agreement, the Escrow Agreement, the consummation of the transactions
contemplated by this Agreement or compliance with its terms and conditions,
shall conflict with or result in the breach of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance of
any nature upon, any of the Third Party Servicing Agreements, the Mortgage
Loans, the Servicing Rights or the properties or assets of the Seller, any of
the terms, conditions or provisions of its charter or by-laws or any similar
corporate documents of the Seller or any material mortgage, indenture, deed of
trust, loan or credit agreement or other material agreement or instrument to
which the Seller is now a party or by which it is bound or any federal or state
law, rule or regulation or any judicial or administrative decree, order, ruling
or regulation applicable to it, or to the Servicing Rights.

(d) Reserved.

(e) Except as set forth in Schedule 3.01(e), the Seller has not assigned,
pledged or transferred its rights in the Servicing Rights and the Seller is the
sole owner and holder of the Servicing Rights and has good and marketable title
to and has the right to assign, transfer and deliver the Servicing Rights as
contemplated by this Agreement free and clear of any and all claims, charges,
defenses, security interests, liens, offsets and encumbrances of any kind. On
the Closing Date, the Purchaser will acquire such good and marketable title to
the Servicing Rights free and clear of any and all claims, charges, defenses,
security interests, liens, offsets and encumbrances. Except as set forth in
Schedule 3.01(e), there are no contracts affecting the Servicing Rights to which
the Purchaser is or will be bound except as specified in the Third Party
Servicing Agreements and no other party has any interest in the Servicing Rights
other than pursuant to the Third Party Servicing Agreements and this Agreement.

(f) The Seller is not in material default in the performance of its obligations
under any Third Party Servicing Agreement or, any and all such defaults shall be
waived against the Purchaser in connection with the Purchaser’s acquisition of
the Servicing Rights. The Seller is in compliance with all applicable laws and
regulations that are material to the servicing of the Mortgage Loans and the
related Servicing Rights.

(g) Except as set forth in Schedule 3.01(g), there are no actions, claims,
litigation or governmental investigations pending or, to the knowledge of the
Seller, threatened, against the Seller or with respect to any Third Party
Servicing Agreement, which relate to, or affect the Servicing Rights or the
Seller’s right to sell, assign and transfer the Servicing Rights or which may
affect Purchaser’s rights upon consummation of this transaction to the Servicing
Rights (other than usual and customary claims and actions regarding individual
Mortgage Loans, including without limitation, individual actions or claims,
foreclosure actions (contested and uncontested), bankruptcy proceedings
(including adversary proceedings), and title claims (contested and
uncontested)).

 

19



--------------------------------------------------------------------------------

(h) Subject to obtaining the Third Party Consents, the Seller does not believe,
nor does it have any reason or cause to believe, that it cannot perform each and
every covenant contained in this Agreement, the Assignment Agreement or the
Escrow Agreement. The Seller is solvent and the sale of the Servicing Rights
will not cause the Seller to become insolvent. The sale of the Servicing Rights
is not undertaken with the intent to hinder, delay or defraud any of Seller’s
creditors.

(i) The information set forth on the Mortgage Loan Schedule and other documents,
instruments, schedules or electronic loan data furnished to the Purchaser by the
Seller or one of its affiliates pursuant to, or prior to and in connection with,
this Agreement is true and correct, accurate and complete, in all material
respects as of the dates indicated thereon. The Mortgage Loan Schedule does not
include any Excluded Mortgage Loan.

(j) With respect to each Mortgage Loan, all documents necessary for the
servicing of the Mortgage Loans in accordance with the Servicing Requirements to
be in the related Custodial File and Mortgage File are contained therein. The
Mortgage Loan Documents being delivered to the Purchaser will be adequate and
sufficient to properly service the Mortgage Loans in accordance with the
applicable Investor Guidelines or standards set forth in the Third Party
Servicing Agreements. The proceeds of each Mortgage Loan have been fully
disbursed and there is no requirement for future advances to the Borrower
thereunder. All costs, fees and expenses incurred in making, closing or
recording such Mortgage Loan have been paid. The unpaid balances of the Mortgage
Loan are as stated on Seller’s ledgers, computer printouts and records
pertaining to each Mortgage Loan, and the amounts held in escrow or trust on
behalf of the Borrowers on such Mortgage Loans are true and correct balances of
the accounts related thereto as of the dates set forth in such records.

(k) To the Seller’s knowledge, each Mortgage Loan has been originated in
compliance with all applicable Commonwealth or federal laws, regulations, and
Servicing Requirements, including, without limitation, those pertaining to
usury, predatory and abusive lending, truth-in-lending, real estate settlement
procedures, consumer credit protection, fair credit reporting, unfair collection
practices, equal credit opportunity, fair housing and disclosure or Anti-Money
Laundering Laws, and, to the Seller’s knowledge, at origination all Mortgage
Loan documents were in compliance with applicable laws, regulations and
Servicing Requirements. The origination and servicing practices used by the
Seller with respect to each Mortgage Note and Mortgage for Mortgage Loans
originated by the Seller have been in material compliance with legal and
customary practices of mortgage banking institutions in the Commonwealth.

(l) In servicing the Mortgage Loans, Seller has complied in all material
respects with (x) Accepted Practices and (y) applicable federal and Commonwealth
laws, statutes and ordinance, and any rule, regulation or order issued
thereunder.

 

20



--------------------------------------------------------------------------------

(m) The Seller has maintained any hazard insurance policy and primary mortgage
insurance policy, as required under the related Mortgage Loans and Third Party
Servicing Agreements.

(n) With regard to each Mortgage Loan, the accounts for items that are required
to be escrowed pursuant to the terms of such Mortgage Loan are current. All
property taxes and insurance premiums relating to the Mortgage Loans due on or
before the Servicing Transfer Date, and for which the Seller has received a bill
or invoice, or which bill or invoice is available to the Seller, has been paid.

(o) Each Third Party Servicing Agreement delivered to the Purchaser represents a
true, correct and complete copy of the original as it may have been amended and
restated. Each of the Third Party Servicing Agreements is in full force and
effect and has not been amended, modified, or altered, except as reflected on
Schedule 1.01(a)(84). Other than the Third Party Servicing Agreements, no
agreement exists in which the Seller has obligations with respect to the
Mortgage Loans. Except as set forth in Schedule 1.01(a)(84), there are no
sub-servicers servicing any of the Mortgage Loans.

(p) The dollar amount of Advance Receivables with respect to the Mortgage Loans
to be provided by the Seller to the Purchaser pursuant to this Agreement will be
true and correct in all material respects as of the Closing Date.

(q) All payments received by the Seller with respect to any Mortgage Loan have
been remitted and properly accounted for pursuant to the related Servicing
Requirements or Investors Guidelines. No payment of principal or interest on any
such Mortgage Loan has been forgiven, suspended or rescheduled except as
disclosed on the electronic loan data provided by the Seller to the Purchaser.

(r) Reserved.

(s) To the Seller’s knowledge, no Mortgage Loan is subject to the provisions of
the Home Ownership and Equity Protection Act of 1994, as amended, nor is any
Mortgage Loan a “high cost,” “predatory,” “threshold” or “covered” or similar
loan under any federal or Commonwealth laws or regulations (or similarly
classified using different terminology under any federal or Commonwealth law
imposing heightened regulatory scrutiny or additional legal liability for
residential mortgage loans having high interest rates, points and/or fees).

(t) All Collection Clearing Accounts, Escrow Accounts and Distribution Accounts
have been and are being maintained in accordance with the Servicing Requirements
or Investor Guidelines and all payments which have been received in connection
with each Mortgage Loan have been duly and regularly deposited to the Collection
Clearing Accounts, and all disbursements therefrom have been made, in accordance
with the Servicing Requirements or Investor Guidelines and applicable laws and
regulations. Except as to payments which are past due under Mortgage Notes, all
escrow balances required by the Mortgage Loans and paid to the Seller for the
account of the Borrowers are on deposit in the appropriate Escrow Accounts. No
escrow deposits or

 

21



--------------------------------------------------------------------------------

Escrow Payments or other charges or payments due the Seller have been
capitalized under any Mortgage or the related Mortgage Note, and except as
disclosed on the Mortgage Loan Schedule, no such escrow deposits or Escrow
Payments are being held by the Seller for any work on a Mortgaged Property which
has not been completed.

(u) No Servicing Advances have been made by the Seller with respect to any
Mortgage Loan except as set forth in Schedule 3.01(u) attached hereto. With
respect to any Servicing Advance set forth in Schedule 3.01(u), each Servicing
Advance is a valid and subsisting account receivable or accrued expense owed to
and incurred by the vendor or other third party identified in Schedule 3.01(u),
is reasonable in amount in relation to the goods or services actually provided,
and was advanced in conformity with the Servicing Requirements or Investor
Guidelines.

(v) All applicable documentation with respect to the servicing of the Mortgage
Loans which was created by the Seller or previously delivered to the Seller has
been properly and accurately completed and executed, and all such documents, and
all other documents required by this Agreement to be delivered in each of the
Mortgage Files are contained therein.

(w) All funds received by the Seller with respect to any Mortgage Loan,
including, foreclosure proceeds, insurance proceeds, condemnation proceeds,
Monthly Payments and full and partial prepayments have been or will be remitted
to the owner of the Mortgage Loans and properly accounted for pursuant to the
Servicing Requirements or applicable Investor Guidelines, and all such funds
have been applied to reduce the principal balances of the related Mortgage
Loans, or for reimbursement of repairs to the related Mortgaged Properties or as
otherwise required by the Servicing Requirements or applicable Investor
Guidelines. No payment of principal or interest on any such Mortgage Loan has
been forgiven, suspended or rescheduled except as disclosed on the Mortgage Loan
Schedule, and no waiver, alteration or modification which would adversely affect
the value of the Servicing Rights has been made to the terms or provisions of
such Mortgage Loans except as disclosed on the Mortgage Loan Schedule

(x) All Mortgaged Properties are currently insured against loss or damage by
fire and such other hazards in the amount required by the Servicing Requirements
or applicable Investor Guidelines including but not limited to flood insurance.
All premiums for such insurance due on or before the Servicing Transfer Date,
and for which the Seller has received a bill or invoice, or which bill or
invoice is available to the Seller, has been paid with respect to any Mortgage
Loans. Except as set forth in Schedule 3.01(x), the Seller has no knowledge that
such Mortgaged Properties have been affected by major structural damage or
material construction defects.

(y) Each Mortgage Loan is covered by a “life of loan” flood zone service
contract with nationally-recognized vendors, each of which is assignable to the
Purchaser or its designee.

 

22



--------------------------------------------------------------------------------

(z) Except as set forth in Schedule 3.01(z), the Seller has not entered into any
contracts affecting the Mortgage Loans or Servicing Rights (including any
sub-servicing agreements) to which the Purchaser is or will be bound or caused
to exist by the Purchaser. Except as set forth in Schedule 3.01(z), none of the
Mortgage Loans is subject to interest rate subsidies or other special escrow
arrangements or to hold-back of any funds relating to repairs of a Mortgaged
Property.

(aa) Reserved.

(bb) Except for the Recourse Obligations assumed by the Purchaser and the
liabilities the Purchaser is required to assume under this Agreement, there are
no accrued or contingent liabilities of Seller with respect to the Mortgage
Loans or Servicing Rights or circumstances under which such accrued or
contingent liabilities will arise against Purchaser with respect to occurrences
prior to the Servicing Transfer Date.

(cc) No claim made under any private mortgage insurance policy with respect to a
Mortgage Loan has been rejected and each such claim (if applicable) has been
paid in full, except as set forth in Schedule 3.01(cc) hereto. Such Schedule
shall be furnished to the Purchaser by the Seller not fewer than five
(5) Business Days prior to the Closing Date and as a final Schedule on the
Closing Date. With respect to any pending claims under such insurance, the
Seller has provided the Purchaser copies of all correspondence relating to such
claim, and the Seller has received no notice from the related insurer that such
insurer intends to deny such claim.

(dd) The representations and warranties set forth on Schedule 3.01(dd) will be
true and correct as of the Closing Date.

(ee) Seller has had in place policies and procedures required under the Bank
Secrecy Act and its regulations including, without limitation, the USA Patriot
Act of 2001, as amended (collectively, the “Anti-Money Laundering Laws”).
Without limitation, while acting as servicer with respect to the Mortgage Loans,
Seller has had in place an anti-money laundering compliance program as required
under the Anti-Money Laundering Laws. In connection therewith, Seller has
conducted the required due diligence in connection with the origination and/or
servicing of the Mortgage Loans for purposes of the Anti-Money Laundering Laws,
including, without limitation, with respect to the legitimacy of the Borrower
and the origin of the assets used by such Borrower to purchase the Mortgage
Property. Seller has maintained sufficient information to identify the Borrower
for purposes of the Anti-Money Laundering Laws. No Mortgage Loan is subject to
nullification pursuant to Executive Order 13224 (the “Executive Order”) or the
regulations promulgated by the Office of Foreign Assets Control of the United
States Department of the Treasury (the “OFAC Regulations”) or in violation of
the Executive Order or the OFAC Regulations, and no Borrower is subject to the
provisions of such Executive Order or the OFAC Regulations nor listed as a
“blocked person” for purposes of the OFAC Regulations.

(ff) Reserved.

 

23



--------------------------------------------------------------------------------

(gg) Unless provided in a Third Party Serving Agreement, Purchaser shall not
acquire obligations as a custodian of the Mortgage Notes and the Mortgage Files
under the applicable Third Party Servicing Agreement; provided, however, that
Purchaser shall become custodian of Mortgage Notes and the Mortgage Files of
Mortgage Loans only to the extent required by GNMA and FHLMC in order to be able
to act as servicer of a particular Mortgage Loan.

(hh) No predatory, abusive, or deceptive lending practices, including, but not
limited to, the extension of credit to a Borrower without regard for the
Borrower’s ability to repay the Mortgage Loan and the extension of credit to a
Borrower who has no apparent benefit to the Borrower, were employed in
connection with the origination of the Mortgage Loans.

Section 3.02 Representations and Warranties of the Purchaser.

The Purchaser represents and warrants to the Seller that, as of the Closing
Date:

(a) The Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the Commonwealth. The Purchaser has in full force and
effect (without notice of possible suspension, revocation or impairment) all
applicable qualifications, permits, approvals, licenses, and registrations to
conduct its business and activities to the extent necessary to ensure its
ability to service the Mortgage Loans and to perform any of its other
obligations under the Third Party Servicing Agreements, this Agreement and the
Assignment Agreement in accordance with the terms thereof

(b) The Purchaser has the requisite power and authority, corporate and
otherwise, to execute and deliver this Agreement and the Assignment Agreement
and to perform all its obligations hereunder. The execution, delivery and
performance of this Agreement and the Assignment Agreement by the Purchaser and
consummation of the transactions contemplated by this Agreement and the
Assignment Agreement have been duly and validly authorized by all necessary
action, and this Agreement and the Assignment Agreement have been duly and
validly executed and delivered by the Purchaser and is valid and enforceable
against the Purchaser in accordance with its terms, except as such
enforceability may be subject to applicable bankruptcy, insolvency and similar
laws affecting creditors’ rights generally and to general principles of equity.

(c) Except as set forth in Schedule 3.02(c), no consent, approval, authorization
or order of any court or governmental agency or body is required for the
execution, delivery and performance by the Purchaser of, or compliance by the
Purchaser with, this Agreement, the Assignment Agreement or the consummation of
the transactions contemplated hereby. Except as set forth in Schedule 3.02(c),
none of the execution and delivery of this Agreement, the Assignment Agreement,
the consummation of the transactions contemplated by this Agreement or
compliance with its terms and conditions, shall conflict with or result in the
breach of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance of any nature upon, any of the
properties or assets of the Purchaser, any of the terms, conditions or

 

24



--------------------------------------------------------------------------------

provisions of its charter or by-laws or any similar corporate documents of the
Purchaser or any material mortgage, indenture, deed of trust, loan or credit
agreement or other material agreement or instrument to which the Purchaser is
now a party or by which it is bound or any federal or state law, rule or
regulation or any judicial or administrative decree, order, ruling or regulation
applicable to it, or to the Servicing Rights.

(d) The Purchaser is qualified to service the Mortgage Loans under the terms of
the Third Party Servicing Agreements.

(e) The Purchaser is an approved servicer for FHLMC and GNMA for first and
second lien mortgage loans and is familiar with Investor Guidelines of FHLMC and
GNMA. The Purchaser has obtained or will obtain prior to the Closing Date, the
necessary consent from FHLMC and GNMA to act as servicer to the Mortgage Loans
owned by FHLMC and GNMA and will continue to abide by FHLMC and GNMA Investor
Guidelines and any other provisions set forth by FHLMC and GNMA with regards to
the servicing of the Mortgage Loans.

(f) There are no actions or proceedings pending or, to Purchaser’s knowledge,
threatened with respect to Purchaser before any court, administrative agent or
other tribunal (i) that might prohibit its entering into this Agreement,
(ii) seeking to prevent the consummation of the transactions contemplated by
this Agreement, or (iii) that might prohibit or have a Material Adverse Effect
on the execution, delivery, validity or enforceability, or the performance by
Purchaser of its obligations under, this Agreement.

ARTICLE IV

SERVICING TRANSFER PROCEDURES

Section 4.01 Servicing Transfer Date.

On the Servicing Transfer Date, the Seller shall comply with the Servicing
Transfer Procedures and deliver to the Purchaser the Mortgage Files and any
other Mortgage Loan Documents or servicing-related documents in the Seller’s
possession for each related Mortgage Loan. With respect to the mechanics of
Mortgage Loan servicing transfer, to the extent any provision of this Agreement
conflicts with any provision of the Servicing Transfer Procedures, the
provisions set forth in the Agreement shall control. As further described in
Section 4.08, any fees and expenses incurred by or on behalf of the Seller in
transferring the Mortgage Files and such other documents to the Purchaser shall
be the obligation of the Seller. With respect to each Mortgage Loan, the Seller
shall cause all funds in any Escrow Account, Distribution Account or Collection
Clearing Account to be transferred to the Purchaser no later than the second
(2nd) Business Day following the Servicing Transfer Date. Subject to the terms
and conditions of this Agreement and unless another standard of effort is
expressly set forth in this Agreement or in the Servicing Transfer Procedures,
the parties shall cooperate in good faith with each other and use their
respective commercially reasonable efforts to accomplish the transfer of the
Servicing Rights in accordance with the Servicing Transfer Procedures on the
Servicing Transfer Date.

 

25



--------------------------------------------------------------------------------

In addition to any documents and files to be delivered by the Seller to the
Purchaser pursuant to the Servicing Transfer Procedures, no later than the
Servicing Transfer Date or such other date specified, the Seller shall deliver
to the Purchaser the following items or take the following actions, as
applicable:

(a) Seller shall have paid, performed or discharged all of its liabilities and
obligations accruing before the Servicing Transfer Date relating to the
Servicing Rights, including any repurchase and indemnity obligation pursuant to
the applicable Third Party Servicing Agreement and/or Investor Guidelines, that
are unpaid or unfulfilled as of such date (except for (i) the Recourse
Obligations with respect to the Tagged Loans and (ii) liabilities or obligations
with respect to payments to be made by a servicer on behalf of Borrowers, such
as property taxes and insurance, that are not due and payable until after the
Servicing Transfer Date).

(b) At least forty-five (45) days prior to the Servicing Transfer Date, the
Seller shall have provided to the Purchaser records as may be reasonably
requested by the Purchaser for the Purchaser to review the investor accounting
status of the Mortgage Loans; such records shall include, but, shall not be
limited to, the monthly Investor remittance reports for at least the previous
six (6) months.

(c) The Seller shall have furnished the Purchaser with the following additional
information and documents not later than the Servicing Transfer Date, except
where otherwise specified:

(1) Reserved;

(2) Reserved;

(3) Trial balances and pool to investor security reconciliations for each Pool
for each month for at least the last six (6) months as reasonably available and
to the extent reasonably necessary to and requested by the Purchaser, through
the Servicing Transfer Date;

(4) No later than fifteen (15) days after the Servicing Transfer Date, complete
principal and interest, property tax, and insurance bank account analysis and
reconciliations as of the Servicing Transfer Date;

(5) The loan analysis (including tax and interest statement) for each Mortgage
Loan to the extent such loan analysis is reasonably necessary to and requested
by the Purchaser;

(6) Foreclosure and bankruptcy files and collection records, including
collection cards, default letters, demand letters, payment plans and other
forbearance agreements, and property inspections for each Mortgage Loan as
required by the applicable Investor Guidelines, which may be delivered in
electronic format agreed to by the Seller and the Purchaser;

 

26



--------------------------------------------------------------------------------

(7) A copy of any available Custodial File certification executed by the related
Trustee or Custodian on each Pool or, if such certification is not available, a
status report on a loan-by-loan basis, listing such missing documentation;

(8) Reserved;

(9) Seller shall have corrected any material errors or deficiencies in any of
the Mortgage Loans or related loan documentation. This obligation will survive
the Servicing Transfer Date and as such, Seller shall, after such date, at the
request of Purchaser, make its best efforts and diligently pursue the correction
of any material errors or deficiencies in any of the Mortgage Loans that
remained in existence as of the Servicing Transfer Date. For purposes of this
provision, “material” shall refer to errors or deficiencies which are required
to be corrected by the Investors. Purchaser shall reasonably cooperate in good
faith with Seller in connection with any such effort; and

(10) On or before the Servicing Transfer Date, Seller shall correct and fund all
cash and collateral deficiencies with respect to the custodial accounts as
required by the Servicing Requirements or Investors Guidelines, except to the
extent such deficiencies constitute Advance Receivables.

(d) All records delivered or transferred to the Purchaser shall be clearly
identified in the Seller’s loan number order. All boxes shall be sequentially
labeled and contain a complete listing of Mortgage Files therein. The Seller
shall provide the Purchaser a summary schedule reflecting Mortgage Files therein
and exceptions thereto and the Purchaser shall sign and return one copy of the
summary schedule.

(e) No later than five (5) Business Days after the Servicing Transfer Date, a
copy of the Seller’s delinquency report showing the due date of the Monthly
Payment and the paid-to date as of the Servicing Transfer Date.

(f) No later than five (5) Business Days after the Servicing Transfer Date, a
copy of loan payment history and escrow analysis for each Mortgage Loan.

(g) No later than ten (10) Business Days after the Servicing Transfer Date, the
Seller’s certification that either (1) with respect to Mortgage Loans as to
which the Seller maintains escrows for such items, all Insurance Policy premiums
have been paid on all Mortgaged Properties which premiums are due before the
Servicing Transfer Date, as requested by the Purchaser or (2) the Seller has
received no notice of delinquent premium payments.

(h) At least fifteen (15) days prior to the Servicing Transfer Date, copies of
notifications prepared by the Seller, in duplicate, addressed to each of the
related insurance companies requesting endorsements to the mortgagee clause to
the Purchaser.

(i) Fifteen (15) days prior to the Servicing Transfer Date, a preliminary list
of all related Mortgage Loans that are on an automatic clearing house

 

27



--------------------------------------------------------------------------------

program, including, loan number, withdrawal amount, withdrawal date, account
number, and all other similar information; and, at Servicing Transfer Date, a
final list of all related Mortgage Loans that are on an automatic clearing house
program, including, loan number, withdrawal amount, withdrawal date, account
number, and all other similar information, updated as of Closing Date.

(j) Reserved.

(k) On or before thirty (30) days prior to the Closing Date, (i) a list of all
related Mortgage Loans with open or pending disputes, including loan number and
all information in respect of such dispute, and (ii) all Litigation.

(l) Seller shall be responsible for obtaining and shall pay the cost of securing
the approval and notices of the Investors (other than those approvals which
relate exclusively to Purchaser), including payment of any investor fees,
sub-servicer fees or transfer fees due. Seller shall diligently pursue obtaining
such approvals that are required to be obtained by Seller. The Purchaser shall
assist and provide the Seller with such further assistance as is necessary to
obtain such approvals. In addition, Seller shall pay any costs related to
(i) obtaining the release of the Mortgage File from the custodian, if any, of
the Mortgage Loans, (ii) the cost of delivering the Mortgage Files to the
Purchaser, and (iii) obtaining and delivering complete master file tape
information and any other electronically stored information on the Mortgage
Loans in the possession of Seller.

Section 4.02 Notice Letters of Transfer.

The Purchaser and the Seller shall, at the Seller’s expense, notify each
Borrower of the transfer of servicing and instruct the Borrower to remit all
Monthly Payments and all property tax and insurance notices to the account
designated by the Purchaser after the Servicing Transfer Date within the
timeframes required under, and in accordance with any applicable laws and
applicable Investor Guidelines. Such letters shall be mailed on such date and be
in such form as is reasonably acceptable to the Seller and the Purchaser. The
Seller and the Purchaser shall exchange copies of the “hello-goodbye” letters
with each other prior to mailing such letters and shall cooperate on a joint
mailing program for notification to the Borrowers. The Seller shall also, at the
Seller’s expense, notify any Custodian and insurance companies and/or agents,
that servicing is being transferred and instruct such entities to deliver all
payments, notices, and insurance statements to the Purchaser after the Servicing
Transfer Date. Such notices shall instruct such entities to deliver, from and
after the Servicing Transfer Date, all applicable payments, notices, bills,
statements, records, files and other documents to the Purchaser. All such
notices sent to hazard, flood, earthquake, private mortgage guarantee and other
insurers shall comply with the requirements of the applicable master policies
and shall instruct such insurers to change the mortgagee clause to
“[                    ], its successors and assigns” or as otherwise required
under applicable Servicing Requirements. Other than the costs related to the
Purchaser’s “welcome letters,” the Seller shall be responsible for the cost of
preparing and delivering all notices described in this Section.

 

28



--------------------------------------------------------------------------------

Section 4.03 Statements.

The Seller shall provide each Borrower with an annual year-end statement in
accordance with the Third Party Servicing Agreements, or the Treasury Department
regulations. Such statement shall reflect the status of the Mortgage Loan up to
and including the Servicing Transfer Date. The Purchaser shall not have any
responsibility for providing such information for the period of time the
Mortgage Loan was serviced by the Seller.

Section 4.04 Payments and Notices Received By Seller After the Servicing
Transfer Date.

The Seller and the Purchaser acknowledge that, from and after the Servicing
Transfer Date, all funds received in connection with the Mortgage Loans,
including, but not limited to, property tax, insurance, principal, interest and
all other types of payments, including, without limitation, mortgage guaranty or
mortgage insurance payments, insurance loss drafts and tax refunds, are to be
immediately paid over to the Purchaser without offset or deduction. Except as
otherwise provided in this Agreement, the Purchaser shall be entitled to the
servicing fees and other servicing related income on all such payments. Any such
funds received by the Seller shall be identified by the Seller’s loan numbers
and shall be immediately transferred to the Purchaser at the Seller’s expense in
no event later than within forty eight (48) hours after receipt thereof by
Seller. In addition, the Seller shall deliver or cause to be delivered to the
Purchaser, as promptly as practicable after receipt by the Seller, copies of all
correspondence received from any Investor or any Borrower or otherwise relating
to any Mortgage Loans. The Seller hereby covenants and agrees that it shall
maintain such staff and facilities that are sufficient to perform all of such
responsibilities.

Section 4.05 Service Bureau Cooperation.

The Seller will cause its service bureau and/or EDP department to cooperate with
the Purchaser, and the Seller will provide a test tape, trial tape, and an
accurate conversion tape containing all history maintained by the service bureau
until the Servicing Transfer Date, Pool and loan information as of the Servicing
Transfer Date so as to complete the conversion of all loan, Pool, and security
information recorded on an EDP to EDP basis, or such other basis as may
reasonably be requested by the Purchaser, including the information set forth in
Section 4.01. Such tapes shall be provided to the Purchaser in accordance with
Section 4.01.

Section 4.06 Treasury Department Reporting.

The Seller will provide a report satisfactory in form and content to the
Purchaser to substantiate compliance with the Treasury Department regulations
and requirements applicable to reporting of interest.

 

29



--------------------------------------------------------------------------------

Section 4.07 Access to Information.

Seller shall provide Purchaser and its counsel, accountants, and other
authorized representatives, reasonable access during normal business hours (or
other mutually agreed times) throughout the period from the date of this
Agreement to the Servicing Transfer Date to all of Seller’s files, books, and
records relating to the Servicing Rights being conveyed, transferred, assigned,
and delivered to Purchaser pursuant hereto upon reasonable advance notice,
provided that such access shall not interfere with the operations of Seller. If
the transactions contemplated by this Agreement are not consummated, Purchaser
and its representatives and Affiliates shall treat all information obtained in
such investigation, not otherwise in the public domain, as confidential and
Purchaser shall return, or at Seller’s option, destroy all documents and
information obtained from Seller in conjunction with the proposed transaction.

Section 4.08 Transfer Expenses.

Except as provided below, the Seller shall pay for all costs relating to
transfer of the Servicing Rights and Advance Receivables including, without
limitation, all costs of insured delivery to the Purchaser of all of the
Mortgage Files, all costs in connection with preparing, obtaining and delivering
the documents, consents, approvals, reports and schedules specified in
Section 2.03 and Section 4.01, all costs related to preparing, obtaining and
delivering such other documents as may be required to effect to transfer of the
Servicing Rights and Advance Receivables as contemplated hereunder, including,
without limitation, such documents required pursuant to RESPA, and all fees
(including, without limitation, reasonable attorneys’ fees and expenses) owed to
the Investors under the related Third Party Servicing Agreements and incurred in
connection with the transactions contemplated hereunder. The Purchaser shall not
be responsible for any fees or expenses of any Custodian, Trustee, Securities
Insurer or back-up servicer required under any applicable Third Party Servicing
Agreement incurred or corresponding to any period prior to the Servicing
Transfer Date. Except as otherwise provided in this Agreement, the Seller and
the Purchaser shall each bear their own expenses incurred in connection with the
transactions contemplated by this Agreement, including, without limitation, all
legal fees related to the negotiations and preparation of this Agreement and all
related agreements, and the cost incurred with respect to due diligence
investigations.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01 Mortgage Loan Substitutions and Repurchases.

(a) Notwithstanding anything herein or in any Third Party Servicing Agreement to
the contrary, in no event shall the Purchaser be required, to the extent
applicable, under any Third Party Servicing Agreement to substitute any Mortgage
Loan subject to a Third Party Servicing Agreement; provided, that, in the event
the Purchaser has the option to repurchase or substitute a Mortgage Loan to
satisfy its Recourse Obligations, the Purchaser hereby agrees to repurchase such
Mortgage Loan. Any such substitution obligations shall remain solely the
obligation of the Seller and its affiliates in accordance with the terms of the
related Third Party Servicing Agreement.

 

30



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein, in any Third Party Servicing Agreement or
in any Investor Guidelines to the contrary, Seller shall reimburse Purchaser and
make it whole, in accordance with the reimbursement procedures set forth in the
Servicing Transfer Procedures, for any and all amounts required to be paid by
Purchaser after the Closing Date to an Investor as an indemnity or repurchase of
a Mortgage Loan including as a result of defective origination or a breach of a
representation or warranty of the Seller under the applicable Third Party
Servicing Agreement and/or the Investor Guidelines, except (i) Purchaser’s
repurchase or indemnification obligation regarding a Mortgage Loan in connection
with the Recourse Obligations that have been specifically assumed by Purchaser
pursuant to Section 2.01(a) of this Agreement and (ii) an indemnity or
repurchase of a Mortgage Loan resulting directly from any action taken or
omitted to be taken by Purchaser after the Closing Date. In such cases in which
Purchaser has repurchased the Mortgage Loan from the Investor, after payment by
Seller of any such reimbursement in full, Purchaser shall promptly (as soon as
Purchaser receives the related Mortgage Loan Documents from the custodian
holding the same) transfer to Seller title to the related Mortgage Loans. In
such cases, the reimbursement amount to be paid by Seller to Purchaser shall
include an additional amount equal to any Advance Receivable in connection with
such Mortgage Loan as of the date the title to such Mortgage Loan is transferred
to Seller. Seller and Purchaser shall cooperate in good faith to cure breaches
of representations and warranties notified by an Investor in accordance with the
Servicing Transfer Procedures. For purposes of this Section 5.01(b), Purchaser
shall be deemed to have cooperated in good faith with Seller by following the
Servicing Transfer Procedures. Seller’s reimbursement obligation under this
Agreement shall not be subject to any defense or claim based on Purchaser’s
non-compliance with such procedures unless Seller is actually materially
prejudiced by Purchaser’s non-compliance. Nothing in this Section 5.01(b) shall
be construed as a limitation or waiver of the indemnity rights of Seller
pursuant to Section 5.07(a)(3) of this Agreement.

(c) The Purchaser shall also be entitled to make deductions to the Holdback
Amount to the extent provided in Section 2.02(a)(3) in connection with a Tagged
Loan identified in Schedule 1.01(a)(82) as subject to holdback.

(d) Except for Seller’s obligation to Purchaser under Section 5.01(c) above, the
Purchaser shall not be entitled to any reimbursement by Seller or its affiliates
for any amounts paid by the Purchaser in connection with a repurchase of a
Mortgage Loan pursuant to a Recourse Obligation under the terms of the Third
Party Servicing Agreement that provides for such reimbursement rights.

Section 5.02 Annual Statement as to Compliance.

Each party hereby agrees to cooperate with the other party and any professionals
retained by such party with regard to any information or documentation such
party may reasonably request in connection with its obligation to provide to the
related Trustee and/or depositor an annual statement of compliance in a form
required under the related Third Party Servicing Agreement.

 

31



--------------------------------------------------------------------------------

Section 5.03 Mortgage Insurance Payments.

For any loss in connection with a Mortgage Loan that should be covered by
Mortgage Insurance, (i) if the Seller or any third party engaged by the Seller
failed, prior to the Servicing Transfer Date, to file such a claim, (ii) if the
claim was filed but is denied because of a servicing error by the Seller or any
third party engaged by the Seller prior to the Servicing Transfer Date, or
(iii) the Mortgage Insurance is cancelled because of the action or inaction of
the Seller or any third party engaged by the Seller prior to the Servicing
Transfer Date, then the Seller shall pay to the Purchaser an amount equal to the
coverage that would have been available under the Mortgage Insurance for that
loss but for the occurrence of (i) through (iii).

Section 5.04 Execution and Delivery of Agreements.

Each party agrees to execute and deliver on or before the Closing Date the
Assignment Agreement and any other agreements, certificates, instruments, deeds
or other documents necessary to transfer the Servicing Rights to Purchaser and
consummate the transactions contemplated in this Agreement.

Section 5.05 Other Covenants of Seller.

(a) Provided the tax bill has been released by the Puerto Rico Municipal Revenue
Collection Center prior to the Servicing Transfer Date, Seller shall pay to
Purchaser any penalty charges or the amount of any discounts lost as a result of
a failure by Seller to pay real property taxes required to be paid or advanced
by Seller in connection with the servicing of the Mortgage Loans which are due
and payable on or before the Servicing Transfer Date or thirty (30) days
subsequent thereto, which are subsequently incurred by Purchaser.

(b) Seller shall be liable for any actual out-of-pocket loss incurred by
Purchaser as the result of a casualty loss to any property subject to a Mortgage
Loan where the loss occurs either prior to or on the Servicing Transfer Date for
such Mortgage Loan, if such loss is the direct result of the expiration of any
insurance policy prior to the Servicing Transfer Date or is due to the
insufficiency (in accordance with applicable Investor Guidelines) of any such
insurance coverage.

(c) Seller shall report the interest payments of the Borrowers under the
Mortgage Loans and other related payments and disbursements made during the
period prior to the Servicing Transfer Date, during which period Seller serviced
or sub-serviced the Mortgage Loans. Seller shall be responsible for providing
Purchaser with accurate tax identification numbers on all of the Borrowers (but
not with respect to any co-borrowers) of the Mortgage Loans.

Section 5.06 Indemnification by Seller.

(a) The Purchaser hereby agrees to accept the indemnification provisions set
forth in each Third Party Servicing Agreement as such provisions relate to

 

32



--------------------------------------------------------------------------------

the servicing obligations thereunder; provided, however, that in no event such
acceptance shall be construed as a limitation or waiver of the indemnification
rights that Purchaser may have pursuant to this Agreement or otherwise.

(b) The Seller agrees to indemnify, defend and hold the Purchaser and its
present and former directors, officers, employees and agents harmless from any
and all Losses such parties may sustain related to:

(1) the Seller’s failure to observe and perform any or all of the Seller’s
obligations, covenants and agreements contained in this Agreement or in any
Third Party Servicing Agreement (except for the Recourse Obligations assumed by
Purchaser);

(2) a breach of any representation or warranty of the Seller set forth in this
Agreement;

(3) any claims of any nature arising out of or in connection with any action
taken or omitted to be taken by the Seller or its present or former directors,
officers, employees or agents, or resulting from any transaction, event, fact or
circumstance relating to the Servicing Rights or the transactions contemplated
herein and occurring on or prior to the Closing Date;

(4) any missing, incorrect or defective documents delivered to Purchaser
hereunder and which is required for the Purchaser to perform its obligations
under a Third Party Servicing Agreement;

(5) any Mortgage Loan that has been wrongfully classified in the Mortgage Loan
Schedule and results in such Mortgage Loan not being covered by insurance,
guaranty or similar coverage as represented by the classification code in the
related Mortgage Loan Schedule;

(6) any claim or other litigation, action or proceeding (including, without
limitation, any Litigation and any class action involving Seller, a Third Party
Servicing Agreement or the Servicing Rights), and any settlement of any claim or
other litigation, action or proceeding, in each case arising out of any Third
Party Servicing Agreement or the Servicing Rights occurring in whole or in part
on or before the Closing Date;

(7) any claim made upon Purchaser by a third party as a result of acts or
omissions of Seller, relating to the servicing of the Mortgage Loans by Seller;

(8) any Excluded Mortgage Loan or the servicing thereof by the Seller;

(9) any failure from Seller to reimburse Purchaser under the Recourse Obligation
Reimbursement Rights;

 

33



--------------------------------------------------------------------------------

(10) any claim from a Person arising out of or in connection with the execution
of this Agreement by Purchaser, Seller’s offer to sell the Servicing Rights and
Advance Receivables, in whole in part, or the transfer of Servicing Rights and
Advance Receivables, in whole or in part, including, without limitation, the
Servicing Rights and Advance Receivables related to the Pools owned by FHLMC and
GNMA; or

(11) any claim and/or liability arising out of or in connection with any
employment practices of Seller (including any severance or other payment
required by law to be made by Seller) based on the actions or omissions of
Seller, related to any of Seller’s former employees whose employment
relationship with Seller ended in connection with or as a result of the
transactions contemplated under this Agreement.

(c) All claims made by Purchaser pursuant to this Section 5.06 shall be answered
by Seller within a period of sixty (60) days of Seller’s receipt of the claim,
or, any lesser period necessary to avoid loss of any defense or counterclaim.
Any denial of a claim by Seller shall be notified in writing to Purchaser during
the period set forth above, with the reasons for such denial and including
sufficient supporting documentation. Moreover, the Purchaser shall give prompt
notice to the Seller of the assertion of any claim, or the commencement of any
action or proceeding, in respect of which indemnity may be sought hereunder;
provided, however, that the failure by Purchaser to give such notice shall not
relieve Seller of its obligations under this Section 5.06 except to the extent
that Seller is prejudiced by such failure to give notice. The Seller shall have
the right to, and shall at the request of the Purchaser, assume the defense of
any such suit, action or proceeding at its own expense. The Seller shall not be
liable under this Section 5.06 for any settlement effected without its consent
of any claim, litigation or proceeding in respect of which indemnity may be
sought hereunder, which consent shall not be unreasonably withheld.

(d) All indemnification obligations under this Agreement shall survive
termination of this Agreement until November 30, 2010, except with respect to
unresolved claims for indemnification outstanding as of such date in connection
with Seller’s indemnification obligation which will survive until such claims
are finally resolved. Notwithstanding anything to the contrary contained in this
Section 5.06, but subject to the next sentence of this Section 5.06(d), the
Purchaser shall not make a claim for indemnification pursuant to clause (b) of
this Section 5.06 unless and until its aggregate Losses equal or exceed one
hundred thousand dollars ($100,000) (the “Threshold Amount”), whereupon Seller
shall be liable and obligated to indemnify the Purchaser for all Losses
incurred, including all amounts comprising the Threshold Amount and any excess
thereof. After the Threshold Amount has been exceeded, the Purchaser agrees to
submit to Seller additional claims for indemnification only to the extent the
aggregate amount of such additional claims equal or exceed the Threshold Amount,
whereupon Seller shall be liable and obligated to indemnify Purchaser for all
Losses incurred, including all amounts comprising the Threshold Amount and any
excess thereof. In addition, Seller’s cumulative indemnification obligations
under this Section 5.06 shall not exceed Ten Million Dollars ($10,000,000) (the
“Cap Amount”). Notwithstanding the foregoing, Seller acknowledges that any claim
for indemnification by the Purchaser pursuant to Sections 5.06(b)(8), (9) and
(10) shall survive indefinitely

 

34



--------------------------------------------------------------------------------

after the Closing Date (Section 5.06(b)(10) to survive any termination of this
Agreement) and shall not be subject to the Threshold Amount and the Cap Amount.
Purchaser acknowledges and agrees that the indemnification provisions in this
Section 5.06 shall be the exclusive remedy of Purchaser for the recovery of
monetary damages for claims with respect to the transactions contemplated by
this Agreement.

(e) Any indemnification to which the Purchaser is entitled under this
Section 5.06 as a consequence of any Losses sustained by it (other than
indemnification pursuant to Section 5.06(b)(10)) shall first be made as a
payment to the Purchaser in accordance with the terms of the Escrow Agreement
and, to the extent that the aggregate amount of such payments exceeds the Escrow
Amount plus any interest accrued thereon, the Purchaser shall have the right to
seek any indemnification to which it is entitled under this Section 5.06.
Notwithstanding the foregoing, Purchaser may, at its option, claim directly
against Seller for any indemnification to which it may be entitled under
Section 5.06(b)(10).

Section 5.07 Indemnification by Purchaser.

(a) The Purchaser agrees to indemnify, defend and hold the Seller and its
present and former directors, officers, employees and agents harmless from any
and all Losses that such parties may sustain related to:

(1) the Purchaser’s failure to observe and perform any or all Purchaser’s
obligations, covenants and agreements contained in this Agreement;

(2) a breach of any representation or warranty of the Purchaser set forth in
this Agreement;

(3) any claims made by a Person against Seller related to events, facts or
circumstances that occur after the Closing Date in connection with any action
taken or omitted to be taken by Purchaser related to the Servicing Rights or
with respect to the Mortgage Loans (other than claims described in
Section 5.06(b)(10) of this Agreement);

(4) any claims made by an Investor after the Closing Date (including any
indemnity or repurchase demand) resulting from Recourse Obligations assumed by
Purchaser under this Agreement with respect to the Mortgage Loans; or

(5) any claim and/or liability arising after the execution of this Agreement as
a result of any actions or omissions of Purchaser in connection with Purchaser’s
employment practices (including the soliciting, recruitment, employment or the
end of the employment relationship with Purchaser), related to any former
employees of Seller.

(b) All claims made by Seller pursuant to this Section 5.07 shall be answered by
Purchaser within a period of sixty (60) days of Purchaser’s receipt of the
claim, or, any lesser period necessary to avoid loss of any defense or
counterclaim. Any denial of a claim by Purchaser shall be notified in writing to
Seller during the period set

 

35



--------------------------------------------------------------------------------

forth above, with the reasons for such denial and including sufficient
supporting documentation. Moreover, the Seller shall give prompt notice to the
Purchaser of the assertion of any claim, or the commencement of any action or
proceeding, in respect of which indemnity may be sought hereunder; provided,
however, that the failure by Seller to give such notice shall not relieve
Purchaser of its obligations under this Section 5.07 except to the extent that
Purchaser is prejudiced by such failure to give notice. The Purchaser shall have
the right to, and shall at the request of the Seller, assume the defense of any
such suit, action or proceeding at its own expense. The Purchaser shall not be
liable under this Section 5.07 for any settlement effected without its consent
of any claim, litigation or proceeding in respect of which indemnity may be
sought hereunder, which consent shall not be unreasonably withheld.

(c) All indemnification obligations under this Agreement shall survive
termination of this Agreement until November 30, 2010, except with respect to
unresolved claims for indemnification by Seller outstanding as of such date in
connection with Purchaser’s indemnification obligation which will survive until
such claims are finally resolved. Notwithstanding anything to the contrary
contained in this Section 5.07, but subject to the next sentence of this
Section 5.07(c), the Seller shall not make a claim for indemnification pursuant
to clause (a) of this Section 5.07 unless and until its aggregate Losses equal
or exceed the Threshold Amount, whereupon the Purchaser shall be liable and
obligated to indemnify the Seller for all Losses incurred, including all amounts
comprising the Threshold Amount and any excess thereof. After the Threshold
Amount has been exceeded, the Seller agrees to submit to Purchaser additional
claims for indemnification only to the extent the aggregate amount of such
additional claims equal or exceed the Threshold Amount, whereupon Purchaser
shall be liable and obligated to indemnify Seller for all Losses incurred,
including all amounts comprising the Threshold Amount and any excess thereof. In
addition, Purchaser’s cumulative indemnification obligations under this
Section 5.07 shall not exceed the Cap Amount. Notwithstanding the foregoing,
Purchaser acknowledges that any claim for indemnification by the Seller pursuant
to Section 5.07(a)(4) shall survive indefinitely after the Closing Date (Section
5.07(a)(4) to survive any termination of this Agreement with respect to the
Pools transferred) and shall not be subject to the Threshold Amount and the Cap
Amount. Seller acknowledges and agrees that the indemnification provisions in
this Section 5.07 shall be the exclusive remedy of Seller for the recovery of
monetary damages for claims with respect to the transactions contemplated by
this Agreement.

Section 5.08 Reserved.

Section 5.09 Copies of Certain Records.

Seller and Purchaser acknowledge that after the Servicing Transfer Date, they
may retain documents that relate to the Third Party Servicing Agreements and/or
the Servicing Rights and that the other party may need access to such documents.
As a result, the parties agree as follows:

(a) After the Closing Date, Seller shall provide Purchaser full access to the
Mortgage Files that have not been transferred to Purchaser by Seller as of the

 

36



--------------------------------------------------------------------------------

applicable Servicing Transfer Date, during normal business hours, and in a
manner so as not to interfere with the normal business operations of Seller.
Upon Purchaser’s reasonable request, Seller shall also furnish copies to
Purchaser of such Mortgage Files that have not been transferred. The foregoing
shall not relieve Seller of its obligation to transfer to Purchaser the Mortgage
Files as required under the terms of this Agreement.

(b) Purchaser acknowledges that the Seller, as originator, is required by law to
maintain copies of certain records relating to the Mortgage Loans. The Purchaser
therefore agrees to prepare, at the Seller’s expense, “imaged” copies of such
Mortgage Loan records as the Seller may request after the Closing Date, and to
deliver, at Seller’s expense, such copies to the Seller within ninety (90) days
of receipt of such request, or if a specific record is requested, then as soon
as reasonably practicable following receipt of such request.

(c) After the Closing Date, Purchaser also agrees to make available to Seller,
at Seller’s expense, copy of those portions of the Mortgage Files that Seller
may need to adequately defend any claim by Purchaser pursuant to the covenants
to reimburse or indemnify set forth in this Agreement.

(d) Seller agrees to maintain the information provided pursuant to this
Section 5.09 confidential and, except with the prior written consent of
Purchaser, it shall only use such information for the purposes set forth in this
Section 5.09.

(e) Each of Seller and Purchaser shall designate in the Servicing Transfer
Procedures one or more employees to serve as points of contact with respect to
the requests of information pursuant to this Section 5.09.

Section 5.10 Conduct of Business Pending Closing.

From and after the date of execution of this Agreement and up to the Servicing
Transfer Date, the Seller agrees to conduct its servicing operations with
respect to the Third Party Servicing Agreements and the related Servicing Rights
in accordance with applicable laws, in material compliance with applicable
Investor Guidelines and in a manner consistent with Accepted Practices.
Furthermore, between the date of this Agreement and the Servicing Transfer Date,
the Seller will use its commercially reasonable efforts to maintain and preserve
the business organization of the Seller as a going concern, and the Seller’s
relationships and goodwill with its customers in connection with the Third Party
Servicing Agreements and the Servicing Rights. In furtherance and not in
limitation of the foregoing, the Seller further agrees to the following:

(a) Unless previously approved in writing by Purchaser, which approval shall not
be unreasonably denied, delayed or conditioned:

(i) The Seller will not approve any modification or amendment to the Articles of
Incorporation or By-Laws of the Seller that may affect its ability to consummate
the transactions contemplated hereby;

 

37



--------------------------------------------------------------------------------

(ii) The Seller will not enter into any transaction or incur or agree to incur
any obligation or liability in connection with the Third Party Servicing
Agreements and the Servicing Rights (except liabilities incurred and obligations
entered into in the ordinary course of business and in a manner consistent with
past practice), or sell, mortgage, hypothecate, or in any other manner dispose
of or allow liens to be placed on, the Third Party Servicing Agreements or the
Servicing Rights; and

(iii) The Seller will not enter into negotiations nor sign any agreement or
contract with any Person for the sale of the Servicing Rights.

(b) The Seller will continue to maintain the system of records, controls, and
reports currently in place to keep the Purchaser reasonably informed of its
activities in connection with the Third Party Servicing Agreements and the
Servicing Rights. The Seller will make available to Purchaser those servicing
reports it customarily prepares.

(c) The Seller will keep in full force and effect all required licenses and
permits to service the Mortgage Loans under the terms of the Third Party
Servicing Agreements.

(d) Seller agrees to maintain in effect error and omissions and fidelity
insurance coverage, in amounts as required by the Investors, until the
transactions contemplated by this Agreement have been consummated in accordance
with the terms hereof.

(e) Reserved.

(f) The Seller will keep all required documentation with respect to the Third
Party Servicing Agreements and the Servicing Rights in its books, accounts and
records, and will follow accounting practices consistent with GAAP.

(g) The Seller will keep all its files with respect to the Mortgage Loans, the
Third Party Servicing Agreements and the Servicing Rights, up-to-date and
complete in all material respects.

Section 5.11 Litigation Support.

(a) Schedule 5.11(a) sets forth a list of the cases that exist as of the date of
this Agreement and as of the Closing Date and that Seller shall, at its sole
cost and expense, continue to contest or defend after the Closing Date. Seller
shall keep Purchaser informed of the status of such cases. In the event and for
so long as Seller is contesting or defending against any case set forth in
Schedule 5.11(a), Purchaser will cooperate with it and its counsel in the
contest or defense, by making available such personnel, and by providing such
testimony and access to their books and records, as shall be necessary in
connection with the contest or defense.

(b) So long as Seller is handling any matter pursuant to this Section 5.11(a),
Seller will not consent to the entry of any judgment on, or enter into any
settlement with respect to, such matter without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld, delayed or
conditioned, unless such judgment or settlement involves only the payment of
monetary damages by Seller.

 

38



--------------------------------------------------------------------------------

(c) If a firm written offer is made to settle a matter being handled by Seller
pursuant to this Section 5.11(a) and Purchaser refuses to consent to a
settlement Seller proposes to accept, then: (i) Seller shall be excused from,
and Purchaser shall be solely responsible for, all further action with respect
to such matter, and (ii) the maximum liability of Seller with respect to such
matter shall be the amount of the proposed settlement.

(d) The obligation of Seller under this Section 5.11(a) shall expire upon the
final settlement or other termination of all cases set forth in Schedule
5.11(a).

ARTICLE VI

TERMINATION

Section 6.01 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to the initial Closing Date:

(i) by mutual written consent of the Seller and the Purchaser;

(ii) by the Purchaser, if the Seller or an affiliate of the Seller enters into a
binding or non-binding letter of intent or definitive agreement providing for,
or otherwise agrees to, the sale, assignment or other transfer of any or all of
the Seller’s rights in, to and under the Servicing Rights or the Advance
Receivables to a party other than the Purchaser;

(iii) by the Purchaser or by the Seller, if any court of competent jurisdiction
in the Commonwealth or United States or any other governmental authority shall
have issued an order, decree, ruling or taken any other action restraining,
enjoining, otherwise prohibiting the purchase of the Servicing Rights or Advance
Receivables on the terms and conditions contained herein and such order, decree,
ruling or other action shall have become a Final Order;

(iv) by the Purchaser or by the Seller, if the consent or approval of FHLMC or
GNMA required to be obtained for the transfer of the Pools for which they are
the related Investor has been denied, or if such consent and approval has not
otherwise been obtained by the Seller or Purchaser on or prior to November 1,
2008; or

(v) by the Purchaser, if in the course of the due diligence review being
conducted with respect to the FHLMC or GNMA Pools, Purchaser obtains information
that a Material Adverse Effect has occurred with respect to any such Pool.

 

39



--------------------------------------------------------------------------------

(b) In the event of one or more Closing Dates, this Agreement may be terminated
with respect to a specific Pool or Pools at any time prior to the Closing Date
for such Pool:

(i) by the Purchaser or by the Seller, as applicable, as provided in
Section 6.01(a)(i) through (iii);

(ii) by the Purchaser, in the event any condition set forth in Section 2.03 is
not satisfied or waived as of the corresponding Closing Date;

(iii) by the Seller, in the event that any condition set forth in Section 2.04
is not satisfied or waived as of the corresponding Closing Date;

(iv) by either party, if there is a material breach by the other party of its
obligations hereunder, and such breach is not cured within fifteen (15) Business
Days after receipt of written notice from the non-breaching party specifying
such breach;

(v) by the Purchaser, in the event the Seller’s rights to service the Mortgage
Loans included in the applicable Pool under any Third Party Servicing Agreement
are terminated and the Seller does not have the right to sell the related
Servicing Rights prior to the corresponding Closing Date;

(vi) by the Purchaser, if in the course of the due diligence review being
conducted with respect to such Pool or Pools, Purchaser obtains information that
a Material Adverse Effect has occurred with respect to such Pool or Pools; or

(vii) by either party, if the final Closing Date shall not have occurred by
December 31, 2008; provided, however, that a party’s right to terminate this
Agreement under this clause (vii) shall not be applicable if such party’s
failure to fulfill any obligation of, or any condition to be satisfied by, such
party hereunder is the cause of or reason for the Closing Date not having
occurred by December 31, 2008.

(c) In the event of the termination of this Agreement pursuant to
Section 6.01(a) or Section 6.01(b), this Agreement shall become void and have no
effect and there shall be no liability on the part of any party hereto or such
party’s affiliates, directors, officers, employees, agents or shareholders
(except as provided in Section 5.06(d) and Section 5.07(c)), provided, however,
that, (1) if this Agreement is terminated because of a breach of this Agreement
by the non-terminating party, then the terminating party’s right to pursue all
available legal remedies shall survive the termination of this Agreement
unimpaired, (2) in the event of a termination of this Agreement by the Purchaser
pursuant to Section 6.01(a)(ii), (iii), (iv) or (v) or Section 6.01(b)(ii),
(iv), (v) or (vi) or by the Seller pursuant to Section 6.01(a)(iii) or (iv), the
Purchaser shall also be entitled to recover from the Seller, upon demand, all of
its out-of-pocket costs and expenses (including legal fees and expenses)
incurred by it in connection with this Agreement (up to Fifty Thousand Dollars
($50,000)) and (3) in the event of a termination of this Agreement by the Seller
pursuant to Section 6.01(b)(iv), the Seller shall also be entitled to recover
from the Purchaser, upon demand, all of its out-of-pocket costs and expenses
(including legal fees and expenses) incurred by it in connection with this
Agreement (up to Fifty Thousand Dollars ($50,000).

 

40



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTY OF SELLER’S OBLIGATIONS

Section 7.01 Guaranty. In the event that Seller fails to comply with any of its
obligations hereunder, including, without limitation, Seller’s obligations under
Section 5.06 of this Agreement, Guarantor shall jointly and irrevocably assume
such obligations and comply with such obligations for the benefit of Purchaser.
Moreover, in the event Seller ceases to exist at any time after the Closing Date
but at the time Seller has outstanding obligations under this Agreement,
including, but not limited to, Seller’s obligations under Section 5.06 of this
Agreement, Guarantor shall jointly irrevocable assume such obligations and
comply with such obligations for the benefit of Purchaser.

Section 7.02 Representations and Warranties of Guarantor. Guarantor represents
and warrants to Purchaser as of the Closing Date as follows:

(a) Guarantor has full power and authority, corporate or otherwise, to execute
and deliver this Agreement and to perform all of its obligations hereunder. The
execution, delivery and performance of this Agreement by the Guarantor have been
duly and validly authorized by all necessary corporate, shareholder or other
action and this Agreement has been duly and validly executed and delivered by
Guarantor and is valid and enforceable against Guarantor in accordance with its
terms, except as such enforceability may be subject to applicable bankruptcy,
insolvency and similar laws affecting creditor’s rights generally and general
principles of equity.

(b) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Guarantor of, or compliance by Guarantor with, this Agreement.

(c) Guarantor is a corporation, duly organized and validly existing, under the
laws of the Commonwealth. Guarantor has in full force and effect (without notice
of possible suspension, revocation or impairment) all applicable qualifications,
permits, approvals, licenses, and registrations to conduct its business and
activities to the extent necessary to perform any of its obligations under this
Agreement in accordance with the terms thereof.

(d) None of the execution and delivery of this Agreement by Guarantor, the
consummation of the transactions contemplated by this Agreement or compliance
with its terms and conditions, shall conflict with or result in the breach of,
or constitute a default under, or result in the creation or imposition of any
lien, charge or encumbrance of any nature upon, any of the properties or assets
of the Guarantor, any of the terms, conditions or provisions of its charter or
by-laws or any similar corporate document of Guarantor or any material mortgage,
indenture, deed of trust, loan or credit agreement or other material agreement
or instrument to which the Guarantor is now a party or by which it is bound or
any federal or state law, rule or regulation or any judicial or administrative
decree, order, ruling or regulation applicable to it.

 

41



--------------------------------------------------------------------------------

(e) There are no actions or proceedings pending or, to Guarantor’s knowledge,
threatened with respect to Guarantor before any court, administrative agent or
other tribunal (i) that might prohibit its entering into this Agreement,
(ii) seeking to prevent the consummation of the transactions contemplated by
this Agreement, or (iii) that might prohibit or materially adversely affect the
execution, delivery, validity or enforceability, or the performance by Guarantor
of its obligations under, this Agreement.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.01 Amendment.

This Agreement may be amended from time to time by the parties hereto only by
written agreement signed by the all parties hereto.

Section 8.02 Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the Commonwealth.

Section 8.03 Intention of the Parties. Pursuant to this Agreement, the Purchaser
is purchasing, and the Seller is selling, the Servicing Rights and not a debt
instrument of the Seller or any other security. Accordingly, the Seller and the
Purchaser shall each treat the transaction for financial reporting purposes as a
sale by the Seller, and a purchase by the Purchaser, of the Servicing Rights.

Section 8.04 Execution of Agreement. This Agreement may be executed
simultaneously or in any number of counterparts. Each counterpart shall be
deemed to be an original, and all of which together shall constitute one and the
same instrument. The parties agree that this Agreement and any notices hereunder
may be transmitted between them by email and/or by facsimile. The parties intend
that faxed signatures and electronically imaged signatures such as .pdf files
shall constitute original signatures and are binding on all parties. The
original documents shall be promptly delivered, if requested.

Section 8.05 Notices.

All notices or other communications hereunder shall be in writing and shall be
deemed to have been given and received: (a) upon receipt if delivered personally
(unless subject to clause (b)) or if mailed by registered or certified mail
return receipt requested, postage prepaid five (5) Business Days after deposit
in the U.S. Mail; (b) at 5:00 p.m. local time on the Business Day following
dispatch if sent by a nationally recognized overnight courier; or (c) upon
completion of transmission (which is confirmed by telephone) if transmitted by
telecopy or other means of facsimile which provides immediate or near immediate
transmission to compatible equipment in the possession of the recipient, in any
case to the parties at the following addresses or telecopy numbers (or at such
other address or telecopy number for a party as will be specified by like
notice).

 

42



--------------------------------------------------------------------------------

If to the Purchaser: Banco Popular de Puerto Rico, 209 Muñoz Rivera Avenue, San
Juan, Puerto Rico 00918, Attention: Ivan Pagan, Fax: (787) 756-3956; with a copy
to: Banco Popular de Puerto Rico, 209 Muñoz Rivera Avenue San Juan, Puerto Rico
00918, Attention: Francisco Pericás, Esq., Fax: (787) 281-4169.

If to the Seller or the Guarantor: Mr. Rolando Rodríguez, Chief Executive
Officer, R-G Financial Corporation, 290 Jesús T. Piñero Avenue, San Juan, Puerto
Rico 00918, Fax: (787) 766-8175; with a copy to: Norberto Medina, Esq., General
Counsel, R-G Financial Corporation, 290 Jesús T. Piñero Avenue, San Juan, Puerto
Rico 00918, Fax: (787) 766-6724.

Section 8.06 Exhibits and Schedules.

The exhibits and schedules to this Agreement are hereby incorporated and made a
part hereof and are an integral part of this Agreement.

Section 8.07 Headings.

Headings of the Articles and Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

Section 8.08 Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be held invalid for any reason whatsoever, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

Section 8.09 Non-Solicitation Waiver. Seller and Guarantor waive the
non-solicitation and hiring of employees prohibition contained in the
Confidential Letter Agreement, dated November 16, 2007 (third paragraph of page
5), delivered by Guarantor to the attention of Ivan Pagan Mejia, Senior Vice
President – Finance of Popular, Inc., with respect to those employees engaged by
Seller in its mortgage servicing unit. The parties agree that the rest of the
third paragraph of page 5 herein identified, including, but not limited to, the
provisions concerning non-targeted employment advertising limitations, shall
remain in full force and effect.

Section 8.10 Costs and Expenses. Each party shall pay its own legal fees and
expenses of its attorneys and other agents and representatives, except as
specifically provided otherwise herein. All other costs and expenses incurred in
connection with the transfer of the Servicing Rights to the Purchaser shall be
paid as provided in Section 4.08.

 

43



--------------------------------------------------------------------------------

Section 8.11 Entire Agreement, Successors and Assigns.

Except as otherwise provided herein, this Agreement constitutes the entire
agreement between the parties hereto and supersedes all rights and prior
agreements and understandings, oral and written, between the parties hereto with
respect to the subject matter hereof. This Agreement shall not be assignable in
whole or in part by the Seller. The Purchaser shall be permitted to assign this
Agreement without the prior consent of Seller, to an affiliated entity in
connection with the sale of all or substantially all of its assets or a merger
or other consolidation transaction with such affiliated entity. This Agreement
and any rights, remedies, obligations or liabilities under or by reason of the
Agreement shall inure to the benefit of and be binding on the parties hereto or
their respective successors and permitted assigns.

Section 8.12 Broker’s Fees and Commissions.

The Seller represents and warrants to the Purchaser that, except for Sandler
O’Neill & Partners, L.P. and Keefe, Bruyette & Woods, Inc., there are no
brokers, finders or originators due a fee from Seller in this transaction. The
Seller agrees to pay any fees due Sandler O’Neill & Partners, L.P. and Keefe,
Bruyette & Woods, Inc., and hereby indemnifies and agrees to defend and hold the
Purchaser harmless from and against any claim, demand, liability, loss or damage
arising from any claim made (including reasonable attorneys’ fees and court
costs at trial or on appeal) by Sandler O’Neill & Partners, L.P. or Keefe,
Bruyette & Woods, Inc. and any other broker, finder, or originator who asserts a
claim based upon an engagement by the Seller. Purchaser represents and warrants
to Seller that there are no brokers, finders or originators due a fee from
Purchaser in this transaction, and hereby indemnifies and agrees to defend and
hold the Seller harmless from and against any claim, demand, liability, loss or
damage arising from any claim made (including reasonable attorneys’ fees and
court costs at trial or on appeal) by any broker, finder, or originator who
asserts a claim based upon an engagement by the Purchaser.

Section 8.13 Further Assurances.

Each party shall cooperate with the other to make all filings with, and to
obtain all consents, approvals or authorizations of, any Governmental Authority,
the Investors or any other Person, and to take all such actions as such party
may reasonably be requested to take by the other party from time to time,
consistent with the terms of this Agreement, in order to effectuate the
provisions of this Agreement and the transactions contemplated hereunder. Seller
and Purchaser will each, at the request of the other, execute and deliver to
each other all such other instruments or documents that either may reasonably
request in order to perfect the conveyance, transfer, assignment, and delivery
to Purchaser of the Servicing Rights conveyed, transferred, assigned, and
delivered hereunder.

Section 8.14 Survival.

The representations and warranties set forth in this Agreement shall survive the
Closing Date, the assumption and assignment of the Servicing Rights and the
Advance Receivables, and payment by the Purchaser to the Seller therefore, until
November 30, 2010.

 

44



--------------------------------------------------------------------------------

Section 8.15 Reserved.

Section 8.16 No Solicitation.

From the date of execution of this Agreement until November 30, 2010, Seller
will not take any action or cause any action to be taken by any of its
employees, agents or affiliates, or by any independent contractors acting on its
behalf, to solicit in any manner whatsoever any Borrower to prepay or refinance
a Mortgage Loan nor use or make available the lists of names and addresses of
the Borrowers to any third party for any such solicitation or similar purpose,
or make available the lists of names and addresses of the Borrowers to any party
to make direct mailings to such Borrowers for any such solicitation or similar
purpose; provided, however, it is further understood and agreed that promotions
undertaken by the Seller which are directed to the general public at large,
including, without limitation, mass mailings based on commercially acquired
mailing lists, newspaper, radio and television advertisements shall not
constitute solicitation nor is the Seller prohibited from responding to
unsolicited requests or inquiries made by a Borrower.

Section 8.17 Reserved.

Section 8.18 Public Announcements.

No news release or public announcement pertaining to this Agreement or the
transactions contemplated hereby shall be made by or on behalf of Seller or
Purchaser without the prior written approval of the other. Notwithstanding the
foregoing, nothing herein shall prohibit any party from (i) making any
disclosure to its employees or the employees of its affiliates which does not
include any material information which has not previously been publicly released
in accordance herewith, or (ii) making any disclosure that, in the opinion of
its counsel, is required by law or regulation applicable to Seller, Purchaser or
their respective affiliates. In the event that a party is required to make any
disclosure pursuant to (ii) above, such party shall provide a copy of such
disclosure to the other party prior to making such disclosure.

Section 8.19 Bulk Transfer. Each of the parties waives compliance with
applicable provisions of bulk sales or similar laws.

[SIGNATURE PAGE FOLLOWS]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the date first above
written.

 

BANCO POPULAR DE PUERTO RICO (“Purchaser”) By:  

/s/    Pablo Perez

Name:   Pablo Perez Title:   Senior Vice President R&G MORTGAGE CORP. (“Seller”)
By:  

/s/    Steven Velez

Name:   Steven Velez Title:   President R&G FINANCIAL CORPORATION (“Guarantor”)
By:  

/s/    Rolando Rodriguez

Name:   Rolando Rodriguez Title:   President and Chief Executive Officer

 

S-1